Exhibit 10.2

EXECUTION VERSION

FIRST AMENDMENT dated as of April 23, 2015 (this “Amendment”), to the CREDIT
AGREEMENT dated as of June 25, 2013 (as amended to the date hereof, the
“Pre-Amendment Credit Agreement”), among WATERS CORPORATION, a Delaware
corporation (the “Company”); the LENDERS from time to time party hereto;
JPMORGAN CHASE BANK, N.A., as Administrative Agent; and J.P. MORGAN EUROPE
LIMITED, as London Agent.

WHEREAS, the Lenders have agreed to extend credit to the Company under the
Pre-Amendment Credit Agreement on the terms and subject to the conditions set
forth therein; and

WHEREAS, the parties hereto have agreed (i) to extend and increase the
commitments and extend the maturity of the Loans and other obligations under the
Pre-Amendment Credit Agreement, (ii) to provide for certain reductions in the
interest rate margins and fees under the Pre-Amendment Credit Agreement and
(iii) to amend certain other provisions of the Pre-Amendment Credit Agreement,
all as set forth herein;

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Capitalized terms used but not otherwise defined
herein (including in the recitals hereto) have the meanings assigned to them in
the Amended Credit Agreement (as defined below).

SECTION 2. Amendment of the Pre-Amendment Credit Agreement. Effective on the
Amendment Effective Date, the Pre-Amendment Credit Agreement (including the
Schedules and Exhibits thereto) is amended in its entirety in the form attached
as Exhibit A hereto (the Pre-Amendment Credit Agreement, as so amended, being
referred to as the “Amended Credit Agreement”).

SECTION 3. Reallocation of Outstanding and Accrued Amounts. Term Loans and
Revolving Loans outstanding immediately prior to the Amendment Effective Date
shall remain outstanding on and after such date until repaid or prepaid in
accordance with the terms of the Amended Credit Agreement. If the percentages of
such Term Loans and/or Revolving Loans to be held by individual Lenders under
the Amended Credit Agreement (based on the applicable Commitments set forth in
Schedule 2.01 thereto) shall differ from the percentages of such Loans held by
such Lenders immediately prior to the Amendment Effective Date, then the Lenders
shall, on the Amendment Effective Date, make and receive such payments in
respect of the principal of such outstanding Loans, or make such new Loans, as
the Administrative Agent shall determine in order that from and after the
Amendment Effective Date the outstanding Term Loans and



--------------------------------------------------------------------------------

Revolving Loans will be held by the Lenders ratably in accordance with the
amounts of the Term Loans or Revolving Commitments, as applicable, indicated as
being held by them on Schedule 2.01 to the Amended Credit Agreement. Interest
and fees accrued prior to the Amendment Effective Date for the accounts of the
Lenders (other than any such interest or fees paid by the Company to Departing
Lenders as provided in Section 4.01(g) of the Amended Credit Agreement) will be
reallocated among the Lenders in a manner determined by the Administrative Agent
so as to be held in the same percentages as the Loans or Revolving Commitments
to which such interest or fees relate, and the Lenders shall, on the Amendment
Effective Date, make and receive such payments in respect of such accrued
interest and fees as the Administrative Agent shall determine in order to
reflect such reallocation. Solely for purposes of Section 2.16 of the
Pre-Amendment Credit Agreement and the Amended Credit Agreement, payments
received by Lenders pursuant to this Section in respect of the principal of
Loans shall be deemed to be prepayments of the applicable Loans by the Company,
and such Lenders shall be entitled to compensation in accordance with the terms
of such Section 2.16 for any “breakage” costs sustained. For the avoidance of
doubt, interest and fees shall accrue on the Loans, Revolving Commitments and LC
Exposures on and after the Amendment Effective Date at the rates provided in the
Amended Credit Agreement, and interest and fees accrued prior to the Amendment
Effective Date shall be determined by reference to the rates applicable under
the Pre-Amendment Credit Agreement.

SECTION 4. Representations and Warranties. To induce the other parties hereto to
enter into this Amendment, the Company represents and warrants to such other
parties that, on and as of the Amendment Effective Date:

(a) This Amendment has been duly authorized, executed and delivered by the
Company and this Amendment and the Amended Credit Agreement constitute the
Company’s legal, valid and binding obligations, enforceable against the Company
in accordance with their terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and to general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

(b) The representations and warranties set forth in Article III of the Amended
Credit Agreement are true and correct on and as of the Amendment Effective Date
(i) in the case of any representation and warranty that is qualified by
materiality, in all respects and (ii) otherwise, in all material respects,
except to the extent they expressly and exclusively relate to an earlier date,
in which case such representations and warranties shall be true and correct
(x) in the case of any representation and warranty that is qualified by
materiality, in all respects and (y) otherwise, in all material respects, as of
such earlier date.

(c) On the Amendment Effective Date, after giving effect to this Amendment and
the transactions contemplated hereby, no Default or Event of Default has
occurred and is continuing.

 

2



--------------------------------------------------------------------------------

SECTION 5. Effectiveness. This Amendment shall become effective on the date (the
“Amendment Effective Date”) on which the conditions set forth in Section 4.01 of
the Amended Credit Agreement shall have been satisfied.

SECTION 6. Effect of Amendment. Except as expressly set forth herein and in the
Amended Credit Agreement, this Amendment shall not by implication or otherwise
limit, impair, constitute a waiver of or otherwise affect the rights or remedies
of the Lenders or the Administrative Agent under the Pre-Amendment Credit
Agreement or any other Loan Document, and shall not alter, modify, amend or in
any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Pre-Amendment Credit Agreement or any other Loan
Document, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. This Amendment shall constitute a “Loan
Document” for all purposes of the Amended Credit Agreement and the other Loan
Documents. On and after the Amendment Effective Date, any reference to the
Pre-Amendment Credit Agreement contained in the Loan Documents shall mean the
Amended Credit Agreement.

SECTION 7. Reaffirmation. The Company and each Subsidiary Guarantor, by its
signature below, hereby (a) reaffirms and confirms its guarantees and other
obligations under the Subsidiary Guarantee Agreement dated as of June 25, 2013
(the “Subsidiary Guarantee Agreement”), among the Company, each of the
subsidiaries of the Company party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, and (b) confirms and agrees that the Subsidiary Guarantee
Agreement will continue to be applicable to the obligations under the Amended
Credit Agreement.

SECTION 8. Costs and Expenses. The Company agrees to reimburse each of the
Administrative Agent and J.P. Morgan Securities LLC for its reasonable
out-of-pocket expenses in connection with this Amendment and the transactions
contemplated hereby, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent and J.P. Morgan Securities LLC.

SECTION 9. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall constitute an original, but all of which taken
together shall constitute one and the same instrument and any of the parties
hereto may execute this Amendment by signing any such counterpart. Delivery of
an executed counterpart of a signature page of this Amendment by facsimile or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.

SECTION 10. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

SECTION 11. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

3



--------------------------------------------------------------------------------

FIRST AMENDMENT dated as of April 23, 2015,

to the WATERS CORPORATION

CREDIT AGREEMENT

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WATERS CORPORATION, by

/s/ Eugene G. Cassis

Name: Eugene G. Cassis Title: VP and CFO JPMORGAN CHASE BANK, N.A.,
as a Lender, as an Issuing Bank and as Administrative Agent, by

/s/ D. Scott Farquhar

Name: D. Scott Farquhar Title: Executive Director J.P. MORGAN EUROPE LIMITED, as
London Agent, by

/s/ Steven Connolly

Name: Steven Connolly Title: Authorised Signatory, Vice President

 

[Signature Page to Waters Corporation First Amendment]



--------------------------------------------------------------------------------

FIRST AMENDMENT dated as of April 23, 2015,

to the WATERS CORPORATION

CREDIT AGREEMENT

 

WATERS TECHNOLOGIES CORPORATION, as a Subsidiary Guarantor, by

/s/ Eugene G. Cassis

Name: Eugene G. Cassis Title: VP and CFO WATERS ASIA LIMITED, as a Subsidiary
Guarantor, by

/s/ Eugene G. Cassis

Name: Eugene G. Cassis Title: CFO, VP and Treasurer NIHON WATERS LIMITED, as a
Subsidiary Guarantor, by

/s/ Eugene G. Cassis

Name: Eugene G. Cassis Title: CFO TA INSTRUMENTS - WATERS LLC, as a Subsidiary
Guarantor, by: Waters Technologies Corporation, its Managing Member by

/s/ Eugene G. Cassis

Name: Eugene G. Cassis Title: VP and CFO

 

[Signature Page to Waters Corporation First Amendment]



--------------------------------------------------------------------------------

FIRST AMENDMENT dated as of April 23, 2015,

to the WATERS CORPORATION

CREDIT AGREEMENT

 

ENVIRONMENTAL RESOURCE ASSOCIATES, INC., as a Subsidiary Guarantor, by

/s/ Eugene G. Cassis

Name: Eugene G. Cassis Title: Treasurer WATERS FINANCE V LLC, as a Subsidiary
Guarantor, by

/s/ Eugene G. Cassis

Name: Eugene G. Cassis Title:

 

[Signature Page to Waters Corporation First Amendment]



--------------------------------------------------------------------------------

FIRST AMENDMENT dated as of April 23, 2015,

to the WATERS CORPORATION

CREDIT AGREEMENT

 

To approve this Amendment:

 

Institution: BANK OF AMERICA, N.A., by

/s/ Lori J. Egan

Name: Lori J. Egan Title: Senior Vice President For any Lender requiring a
second signature line: by

 

Name: Title:

 

[Signature Page to Waters Corporation First Amendment]



--------------------------------------------------------------------------------

FIRST AMENDMENT dated as of April 23, 2015,

to the WATERS CORPORATION

CREDIT AGREEMENT

 

To approve this Amendment:

 

Institution: HSBC BANK USA,
NATIONAL ASSOCIATION, by

/s/ Randolph E. Cates

Name: Randolph E. Cates Title: Senior Vice President For any Lender requiring a
second signature line: by

 

Name: Title:

 

[Signature Page to Waters Corporation First Amendment]



--------------------------------------------------------------------------------

FIRST AMENDMENT dated as of April 23, 2015,

to the WATERS CORPORATION

CREDIT AGREEMENT

 

To approve this Amendment:

 

Institution: CITIZENS BANK, N.A., by

/s/ Patrick A. Keffer

Name: Patrick A. Keffer Title: Senior Vice President For any Lender requiring a
second signature line: by

 

Name: Title:

 

[Signature Page to Waters Corporation First Amendment]



--------------------------------------------------------------------------------

FIRST AMENDMENT dated as of April 23, 2015,

to the WATERS CORPORATION

CREDIT AGREEMENT

 

To approve this Amendment:

 

Institution: BANK OF TOKYO MITSUBISHI UFJ, LTD., by

/s/ Jaime Johnson

Name: Jaime Johnson Title: VP For any Lender requiring a second signature line:
by

 

Name: Title:

 

[Signature Page to Waters Corporation First Amendment]



--------------------------------------------------------------------------------

FIRST AMENDMENT dated as of April 23, 2015,

to the WATERS CORPORATION

CREDIT AGREEMENT

 

To approve this Amendment:

 

Institution: U.S. BANK NATIONAL ASSOCIATION, by

/s/ Michael West

Name: Michael West Title: Vice President For any Lender requiring a second
signature line: by

 

Name: Title:

 

 

[Signature Page to Waters Corporation First Amendment]



--------------------------------------------------------------------------------

FIRST AMENDMENT dated as of April 23, 2015,

to the WATERS CORPORATION

CREDIT AGREEMENT

 

To approve this Amendment:

 

Institution: TD BANK, N.A., by

/s/ Steve Levi

Name: Steve Levi Title: Senior Vice President For any Lender requiring a second
signature line: by

 

Name: Title:

 

[Signature Page to Waters Corporation First Amendment]



--------------------------------------------------------------------------------

FIRST AMENDMENT dated as of April 23, 2015,

to the WATERS CORPORATION

CREDIT AGREEMENT

 

 

To approve this Amendment: Institution: DNB CAPITAL LLC, by

/s/ Bjorn E. Hammerstad

Name: Bjorn E. Hammerstad Title: Senior Vice President For any Lender requiring
a second signature line: by

/s/ Philip F. Kurpiewski

Name: Philip F. Kurpiewski Title: Senior Vice President

 

[Signature Page to Waters Corporation First Amendment]



--------------------------------------------------------------------------------

FIRST AMENDMENT dated as of April 23, 2015,

to the WATERS CORPORATION

CREDIT AGREEMENT

 

To approve this Amendment: Institution: BARCLAYS BANK PLC, by

/s/ Samuel Coward

Name: Samuel Coward Title: Vice President For any Lender requiring a second
signature line: by

 

Name: Title:

 

[Signature Page to Waters Corporation First Amendment]



--------------------------------------------------------------------------------

FIRST AMENDMENT dated as of April 23, 2015,

to the WATERS CORPORATION

CREDIT AGREEMENT

 

 

To approve this Amendment: Institution: KEYBANK NATIONAL ASSOCIATION, by

/s/ Meghan Starr

Name: Meghan Starr Title: Vice President For any Lender requiring a second
signature line:

by

 

Name: Title:

 

[Signature Page to Waters Corporation First Amendment]



--------------------------------------------------------------------------------

FIRST AMENDMENT dated as of April 23, 2015,

to the WATERS CORPORATION

CREDIT AGREEMENT

 

To approve this Amendment:

 

Institution: THE BANK OF NEW YORK MELLON, by

/s/ Thomas J. Tarasovich, Jr.

Name: Thomas J. Tarasovich, Jr. Title: Vice President For any Lender requiring a
second signature line:

by

 

Name:

Title:

 

[Signature Page to Waters Corporation First Amendment]



--------------------------------------------------------------------------------

FIRST AMENDMENT dated as of April 23, 2015,

to the WATERS CORPORATION

CREDIT AGREEMENT

 

To approve this Amendment:

 

Institution: SUNTRUST BANK, By

/s/ James Ford.

Name: James Ford. Title: Managing Director For any Lender requiring a second
signature line:

by

 

Name:

Title:

 

 

[Signature Page to Waters Corporation First Amendment]



--------------------------------------------------------------------------------

FIRST AMENDMENT dated as of April 23, 2015,

to the WATERS CORPORATION

CREDIT AGREEMENT

 

To approve this Amendment:

 

Institution: THE HUNTINGTON NATIONAL BANK, by

/s/ Jared Shaner

Name: Jared Shaner Title: Vice President For any Lender requiring a second
signature line:

by

 

Name:

Title:

 

[Signature Page to Waters Corporation First Amendment]



--------------------------------------------------------------------------------

FIRST AMENDMENT dated as of April 23, 2015,

to the WATERS CORPORATION

CREDIT AGREEMENT

 

To approve this Amendment:

 

Institution: BRANCH BANKING AND TRUST COMPANY, by

/s/ Matthew J. Davis

Name: Matthew J. Davis Title: Vice President For any Lender requiring a second
signature line:

by

 

Name:

Title:

 

 

[Signature Page to Waters Corporation First Amendment]



--------------------------------------------------------------------------------

FIRST AMENDMENT dated as of April 23, 2015,

to the WATERS CORPORATION

CREDIT AGREEMENT

 

To approve this Amendment:

 

Institution: THE GOVERNOR AND COMPANY OF THE BANK OF IRELAND, by

/s/ Ford Young

Name: Ford Young Title: Director For any Lender requiring a second signature
line: by

/s/ Michael Darcy

Name: Michael Darcy Title: Director

 

[Signature Page to Waters Corporation First Amendment]



--------------------------------------------------------------------------------

FIRST AMENDMENT dated as of April 23, 2015,

to the WATERS CORPORATION

CREDIT AGREEMENT

 

To approve this Amendment:

 

Institution: THE NORTHERN TRUST COMPANY, by

/s/ Eric Siebert

Name: Eric Siebert Title: Vice President For any Lender requiring a second
signature line:

by

 

Name:

Title:

 

 

[Signature Page to Waters Corporation First Amendment]



--------------------------------------------------------------------------------

FIRST AMENDMENT dated as of April 23, 2015,

to the WATERS CORPORATION

CREDIT AGREEMENT

 

To approve this Amendment:

 

Institution: WEBSTER BANK, N.A., by

/s/ Raymond C. Hoelling

Name: Raymond C. Hoelling Title: Senior Vice President For any Lender requiring
a second signature line:

by

 

Name:

Title:



--------------------------------------------------------------------------------

EXHIBIT A

CREDIT AGREEMENT

dated as of

June 25, 2013,

as amended as of April 23, 2015

among

WATERS CORPORATION

as Borrower

The Lenders Party Hereto

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

HSBC BANK USA, NATIONAL ASSOCIATION,

CITIZENS BANK, NATIONAL ASSOCIATION,

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

BARCLAYS BANK PLC.,

DNB BANK ASA, New York Branch,

TD Bank, N.A.

and

U.S. BANK NATIONAL ASSOCIATION

as Joint Lead Arrangers

J.P. MORGAN SECURITIES LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

HSBC BANK USA, NATIONAL ASSOCIATION

and

CITIZENS BANK, NATIONAL ASSOCIATION

as Joint Bookrunners

J.P. MORGAN CHASE BANK, N.A.,

BANK OF AMERICA, N.A.,

HSBC BANK USA, NATIONAL ASSOCIATION

and

CITIZENS BANK, NATIONAL ASSOCIATION

as Syndication Agents

and

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

BARCLAYS BANK PLC.,

DNB BANK ASA, New York Branch,

TD Bank, N.A.

and

U.S. BANK NATIONAL ASSOCIATION

as Documentation Agents

[CSM #6701-450]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE I    Definitions   

Section 1.01.

 

Defined Terms

     1   

Section 1.02.

 

Classification of Loans and Borrowings

     22   

Section 1.03.

 

Terms Generally

     22   

Section 1.04.

 

Accounting Terms; GAAP

     23   

Section 1.05.

 

Exchange Rates

     23    ARTICLE II    The Credits   

Section 2.01.

 

Commitments

     23   

Section 2.02.

 

Loans and Borrowings

     24   

Section 2.03.

 

Notice of Borrowings

     24   

Section 2.04.

 

Swingline Loans

     25   

Section 2.05. 

 

Letters of Credit

     27   

Section 2.06.

 

Funding of Borrowings

     32   

Section 2.07.

 

Repayment of Borrowings; Evidence of Debt

     33   

Section 2.08.

 

Interest Elections

     33   

Section 2.09.

 

Termination and Reduction of Commitments

     35   

Section 2.10.

 

Incremental Commitments

     35   

Section 2.11.

 

Prepayment of Loans

     39   

Section 2.12.

 

Fees

     39   

Section 2.13.

 

Interest

     41   

Section 2.14.

 

Alternate Rate of Interest

     41   

Section 2.15.

 

Increased Costs

     42   

Section 2.16.

 

Break Funding Payments

     43   

Section 2.17.

 

Taxes

     44   

Section 2.18.

 

Payments Generally; Pro Rata Treatment; Sharing of Setoffs

     48   

Section 2.19.

 

Mitigation Obligations; Replacement of Lenders

     49   

Section 2.20.

 

Defaulting Lenders

     50   

Section 2.21.

 

Loan Modification Offers

     52   



--------------------------------------------------------------------------------

ARTICLE III    Representations and Warranties   

Section 3.01.

Corporate Existence and Standing

  53   

Section 3.02.

Authorization; No Violation

  53   

Section 3.03.

Governmental Consents

  53   

Section 3.04.

Validity

  54   

Section 3.05.

Use of Proceeds

  54   

Section 3.06.

Litigation

  54   

Section 3.07.

Financial Statements; No Material Adverse Change

  54   

Section 3.08.

Investment Company Act

  54   

Section 3.09.

Taxes

  54   

Section 3.10.

ERISA

  54   

Section 3.11. 

Regulation U

  55   

Section 3.12.

Environmental Matters

  55   

Section 3.13.

Disclosure

  55   

Section 3.14.

Subsidiary Guarantors

  55   

Section 3.15.

Anti-Corruption Laws and Sanctions

  55    ARTICLE IV    Conditions   

Section 4.01.

Effective Date

  56   

Section 4.02.

Each Credit Event

  57    ARTICLE V    Affirmative Covenants   

Section 5.01.

Payment of Taxes, Etc

  58   

Section 5.02.

Preservation of Existence, Etc

  58   

Section 5.03.

Compliance with Laws, Etc

  58   

Section 5.04.

Keeping of Books

  58   

Section 5.05.

Inspection

  58   

Section 5.06.

Reporting Requirements

  59   

Section 5.07.

Use of Proceeds and Letters of Credit

  61   

Section 5.08.

Guarantee Requirement

  61   

 

ii



--------------------------------------------------------------------------------

ARTICLE VI    Negative Covenants    Section 6.01. Subsidiary Debt   61   
Section 6.02. Liens Securing Debt   61    Section 6.03. Sale and Leaseback
Transactions   62    Section 6.04. Merger, Consolidation, Etc   62    Section
6.05. Change in Business   63    Section 6.06. Certain Restrictive Agreements  
63    Section 6.07. Leverage Ratio   63    Section 6.08. Interest Coverage Ratio
  63    ARTICLE VII    Events of Default    ARTICLE VIII    The Administrative
Agent    ARTICLE IX    Miscellaneous    Section 9.01. Notices   69    Section
9.02. Waivers; Amendments   70   

Section 9.03.

Expenses; Indemnity; Damage Waiver   71    Section 9.04. Successors and Assigns
  73    Section 9.05. Survival   76    Section 9.06. Counterparts; Integration;
Effectiveness   76    Section 9.07. Severability   77    Section 9.08. Right of
Setoff   77    Section 9.09. Governing Law; Jurisdiction; Consent to Service of
Process   77    Section 9.10. WAIVER OF JURY TRIAL   78    Section 9.11.
Headings   78    Section 9.12. Confidentiality   78    Section 9.13. Conversion
of Currencies   79    Section 9.14. Release of Subsidiary Guarantors   80   
Section 9.15. USA PATRIOT Act   80    Section 9.16. No Fiduciary Relationship  
80    Section 9.17.  Non-Public Information   80   

 

iii



--------------------------------------------------------------------------------

SCHEDULES:

Schedule 1.01  

—

Subsidiary Guarantors

Schedule 2.01

—

Lenders and Commitments

Schedule 2.05

—

Existing Letters of Credit

Schedule 2.18

—

Payment Instructions

EXHIBITS:

Exhibit A

—

Form of Assignment and Assumption

Exhibit B

—

Form of Subsidiary Guarantee Agreement

Exhibit C-1

—

Form of Opinion of Counsel for the Company

Exhibit C-2

—

Form of Opinion of General Counsel of the Company

Exhibit D

—

Form of Promissory Note

Exhibit E

—

Form of US Tax Certificate

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of June 25, 2013, as amended by the First Amendment
dated as of April 23, 2015, among WATERS CORPORATION, a Delaware corporation
(the “Company”); the LENDERS party hereto; and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

The Company has requested the Lenders (such term and each other capitalized term
used and not otherwise defined herein having the meaning assigned to it in
Article I) to extend credit in the form of (a) Term Loans to the Company in US
Dollars in an aggregate principal amount of $300,000,000 and (b) Revolving
Commitments under which the Company may obtain Loans in US Dollars or Euros in
an aggregate principal amount at any time outstanding that will not result in
aggregate Revolving Exposures exceeding $1,300,000,000. The proceeds of
borrowings are to be used for general corporate purposes of the Company and its
subsidiaries, including repayment of amounts outstanding under the Pre-Amendment
Credit Agreement, payment of indebtedness, financing of acquisitions, payment of
fees and expenses in connection with the credit facilities established hereby,
repurchases of equity securities of the Company and working capital.

The Lenders are willing to establish the credit facilities referred to in the
preceding paragraph upon the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:

Definitions

(a) Defined Terms. As used in this Agreement, the following terms have the
meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Accepting Lender” has the meaning set forth in Section 2.21(a).

“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing
denominated in US Dollars for any Interest Period, an interest rate per annum
(rounded upwards, if necessary, to the next 1/100 of 1%) equal to (a) the LIBO
Rate for such Interest Period multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMCB, in its capacity as administrative agent for
the Lenders hereunder and under the other Loan Documents, and its successors in
such capacity as provided in Article VIII. Unless the context requires
otherwise, the term “Administrative Agent” shall include any Affiliate of JPMCB
through which JPMCB shall perform any of its obligations in such capacity
hereunder.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.



--------------------------------------------------------------------------------

“Affected Class” has the meaning set forth in Section 2.21(a).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Revolving Exposure” means the sum of the Revolving Exposures of all
the Lenders; provided, that for purposes of this definition, the Revolving
Exposure of any Swingline Lender shall be deemed to exclude any amount of its
Swingline Exposure in excess of its Applicable Percentage of all outstanding
Swingline Loans.

“Agreement” means this Credit Agreement, as amended by the First Amendment dated
as of April 23, 2015, and as further amended from time to time in accordance
with the terms hereof.

“Agreement Currency” has the meaning assigned to such term in Section 9.13(b).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a
one month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen Rate
at approximately 11:00 a.m. London time on such day. Any change in the Alternate
Base Rate due to a change in the Prime Rate, the Federal Funds Effective Rate or
the Adjusted LIBO Rate shall be effective from and including the effective date
of such change in the Prime Rate, the Federal Funds Effective Rate or the
Adjusted LIBO Rate, respectively.

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and all other laws, rules, and regulations applicable to the
Company or any of its Subsidiaries from time to time concerning or relating to
bribery or corruption.

“Applicable Creditor” has the meaning assigned to such term in Section 9.13(b).

“Applicable Percentage” means, at any time, with respect to any Lender, the
percentage of the total Revolving Commitments represented by such Lender’s
Revolving Commitment at such time. If the Revolving Commitments have terminated
or expired, the Applicable Percentages shall be determined based upon the
Revolving Commitments most recently in effect, giving effect to any assignments.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, with respect to any Loan of any Type or
the facility fees payable hereunder, as the case may be, the applicable rate per
annum set forth under the appropriate caption in the table below, based upon the
Leverage Ratio as of the most recent determination date:

 

Category

   Leverage
Ratio    Facility
Fee (basis points
per annum)      LIBOR Spread
(basis points per
annum)      ABR Spread
(basis points per
annum)  

Category 1

   < 1.00      7.5         80.0         0.0   

Category 2

   > 1.00 and < 1.75      10.0         90.0         0.0   

Category 3

   > 1.75 and < 2.50      15.0         95.0         0.0   

Category 4

   > 2.50      20.0         117.5         17.5   

The Leverage Ratio used on any date to determine the Applicable Rate shall be
that in effect at the end of the most recent fiscal quarter for which financial
statements shall have been delivered pursuant to Section 5.06(a) or (b);
provided that if any financial statements required to have been delivered under
Section 5.06(a) or (b) shall not at any time have been delivered, the Applicable
Rate shall, until such financial statements shall have been delivered, be
determined by reference to Category 4 in the table above.

“Arrangers” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, HSBC Bank USA, National Association, Citizens Bank, National
Association, The Bank of Tokyo-Mitsubishi UFJ, Ltd., Barclays Bank PLC, DNB Bank
ASA, New York Branch, TD Bank, N.A. and U.S. Bank National Association in their
capacities as the joint lead arrangers for the credit facility established
hereunder.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Attributable Debt” means, in connection with any Sale and Leaseback
Transaction, the present value (discounted in accordance with GAAP at the
discount rate implied in the lease) of the obligations of the lessee for rental
payments during the term of the lease.

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority so long as such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any agreements made by such Person.

 

3



--------------------------------------------------------------------------------

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

“Bookrunners” means J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner &
Smith Incorporated, HSBC Bank USA, National Association and Citizens Bank,
National Association in their capacities as the joint bookrunners for the credit
facility established hereunder.

“Borrowing” means (a) Loans of the same Class, Type and currency, made,
converted or continued on the same date and, in the case of Eurocurrency Loans,
as to which a single Interest Period is in effect and (b) a Swingline Loan.

“Borrowing Minimum” means (a) in the case of a Borrowing denominated in US
Dollars, $5,000,000 and (b) in the case of a Borrowing denominated in Euros,
€5,000,000.

“Borrowing Multiple” means (a) in the case of a Borrowing denominated in US
Dollars, $1,000,000 and (b) in the case of a Borrowing denominated in Euros,
€1,000,000.

“Borrowing Request” means a request by the Company for a Borrowing in accordance
with Section 2.03.

“British Pounds Sterling” means the lawful currency of the United Kingdom.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided, that (a) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in deposits in the London interbank market, (b) when used in
connection with a Letter of Credit denominated in a Designated Foreign Currency,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in the applicable Designated Foreign Currency in the
principal financial center in the country of such Designated Foreign Currency
and (c) when used in connection with a Loan denominated in Euros, the term
“Business Day” shall also exclude any day on which the TARGET payment system is
not open for the settlement of payments in Euros.

“Calculation Date” means the last Business Day of each calendar month.

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof)
of shares representing more than 30% of the aggregate ordinary voting power
represented by the issued and outstanding capital stock of the Company; or
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of the Company by Persons who were not (i) directors of the Company
on the date hereof, (ii) nominated by the board of directors of the Company or
(iii) appointed by directors so nominated.

 

4



--------------------------------------------------------------------------------

“Change in Law” means (a) the adoption of any law, rule, regulation or treaty
after the date of this Agreement, (b) any change in any law, rule, regulation or
treaty or in the interpretation or application thereof by any Governmental
Authority after the date of this Agreement or (c) compliance by any Lender or
any Issuing Bank or by any lending office of such Lender or by such Lender’s or
Issuing Bank’s holding company with any request, rule, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (ii) all requests, rules guidelines or
directives concerning capital adequacy and liquidity promulgated by the Bank for
International Settlements, the Basel Committee on Banking Regulations and
Supervisory Practices (or any successor similar authority) or the United States
financial regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, whether enacted, adopted,
promulgated or issued before or after the date of this Agreement.

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Term Loans, Revolving
Loans or loans of any new Class established pursuant to Section 2.10 and (b) any
Commitment, refers to whether such Commitment is a Term Commitment, a Revolving
Commitment or a commitment of any new Class established pursuant to
Section 2.10.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Commitment” means a Term Commitment or a Revolving Commitment.

“Company” has the meaning assigned to such term in the heading of this
Agreement.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated June 2013 distributed to the Lenders, together with the
appendices thereto, as amended through the date hereof.

“Consolidated Debt” means all Debt of the Company and the Subsidiaries,
determined on a consolidated basis.

“Consolidated EBITDA” means, for any period, the consolidated net income (loss)
of the Company and the Subsidiaries for such period plus, to the extent deducted
in computing such consolidated net income for such period, the sum (without
duplication) of (a) Consolidated Interest Expense, (b) consolidated income tax
expense, (c) depreciation and amortization expense, (d) stock-based employee
compensation expense related to any grant of stock options or restricted stock
to the extent deducted

 

5



--------------------------------------------------------------------------------

from such consolidated net income for such period pursuant to Financial
Accounting Standards Board Accounting Standards Codification No. 718
(Compensation – Stock Compensation) and (e) extraordinary or non-recurring
non-cash expenses or losses, minus, to the extent added in computing such
consolidated net income for such period, extraordinary gains, all determined on
a consolidated basis.

“Consolidated Interest Expense” means, for any period, the interest expense of
the Company and the consolidated Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP, but excluding deferred financing
fees.

“Consolidated Net Tangible Assets” means the total amount of assets that would
be included on a consolidated balance sheet of the Company and the consolidated
Subsidiaries (and which shall reflect the deduction of applicable reserves)
after deducting therefrom all current liabilities of the Company and the
consolidated Subsidiaries and all Intangible Assets.

“Consolidated Total Assets” means the total amount of assets that would be
included on a consolidated balance sheet of the Company and the consolidated
Subsidiaries.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, the Issuing Banks, the Swingline
Lenders and each other Lender.

“Debt” means, with respect to any Person and without duplication, all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services, all accrued or contingent obligations in respect
of letters of credit, all capitalized lease obligations, all indebtedness of
others secured by assets of the Company or a Subsidiary, all guarantees of Debt
of others (but excluding guarantees issued for customer advance payments) and
all obligations under Hedging Agreements. For the avoidance of doubt, “Debt”
shall not include (i) pension liabilities under any employee pension benefit
plan and (ii) tender bid bonds, customer performance guarantees and similar
suretyship obligations issued in the ordinary course of business that are not
letters of credit and which, in each case, do not constitute a Guaranty of any
Debt of others.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, (i) to fund any portion
of its Loans, (ii) to fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) to pay to any Credit Party any other amount
required to be paid

 

6



--------------------------------------------------------------------------------

by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Default) has not been satisfied, (b) has notified the Company or
any Credit Party in writing, or has made a public statement, to the effect that
it does not intend or expect to comply with any of its funding obligations under
this Agreement (unless such writing or public statement indicates that such
position is based on such Lender’s good-faith determination that a condition
precedent (specifically identified in such writing, including, if applicable, by
reference to a specific Default) to funding a Loan cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by a Credit Party made in good
faith to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then
outstanding Letters of Credit and Swingline Loans; provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification in form and substance reasonably
satisfactory to it and the Administrative Agent, (d) has (i) become the subject
of a Bankruptcy Event, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment or (e) has a
direct or indirect parent company that has (i) become the subject of a
Bankruptcy Event, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
(A) a Revolving Lender shall not be a Defaulting Lender under clause (e) above
unless (1) such Lender shall have been requested, and shall have failed for five
Business Days after such request, to provide cash collateral or make other
arrangements satisfactory to the Company, the Administrative Agent, the Issuing
Banks or the Swingline Lenders to ensure the performance of its obligations
hereunder and (2) any one or more of the Company, the Administrative Agent, any
Issuing Bank or any Swingline Lender shall have notified the others and such
Lender that such Lender is a Defaulting Lender and (B) a Revolving Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Revolving Lender or any direct or indirect parent
company thereof by a Governmental Authority.

“Designated Foreign Currency” means Euros, British Pounds Sterling, Japanese Yen
or any other currency (other than US Dollars) approved in writing by each
Issuing Bank and the Administrative Agent, so long as such other Currency is
freely traded and convertible into Dollars in the London or other offshore
interbank market for such currency and a US Dollar Equivalent thereof can be
calculated.

“Documentation Agents” means The Bank of Tokyo-Mitsubishi UFJ, Ltd., Barclays
Bank PLC, DNB Bank ASA, New York Branch, TD Bank, N.A. and U.S. Bank National
Association, in their capacities as the documentation agents with respect to the
credit facility established hereto.

 

7



--------------------------------------------------------------------------------

“Domestic Subsidiary” means any Subsidiary that is incorporated under the laws
of the United States or its territories or possessions.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“EMU Legislation” means the legislative measures of the European Union for the
introduction of, changeover to or operation of the Euro in one or more member
states.

“Environmental Laws” means all federal, state, local and foreign laws, rules and
regulations relating to the release, emission, disposal, storage and related
handling of waste materials, pollutants and hazardous substances.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) any failure by any Plan
to satisfy the minimum funding standards defined in Section 412 of the Code or
Section 302 of ERISA, whether or not waived; (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by the Company or any member of an ERISA Group of any liability under
Title IV of ERISA with respect to the termination of any Plan; (e) the receipt
by the Company or any member of the ERISA Group from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Company or any member of the ERISA Group of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Company or any member of the ERISA Group of any notice, or the
receipt by any Multiemployer Plan from the Company or any member of the ERISA
Group of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

“ERISA Group” means all members of a controlled group of corporations and all
trades or businesses (whether or not incorporated) under common control which,
together with the Company, are treated as a single employer under Section 414 of
the Code.

“Euro” or “€” means the single currency of the European Union as constituted by
the Treaty on European Union and as referred to in the EMU Legislation.

 

8



--------------------------------------------------------------------------------

“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate or the LIBO Rate.

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Rate” means on any day, with respect to any Designated Foreign
Currency, the rate at which such Designated Foreign Currency may be exchanged
into US Dollars, as set forth at approximately 11:00 a.m., London time, on such
day on the Reuters World Currency Page for such Designated Foreign Currency. In
the event that such rate does not appear on any Reuters World Currency Page, the
Exchange Rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Company or, in the absence of such agreement, such
Exchange Rate shall instead be the arithmetic average of the spot rates of
exchange of the Administrative Agent in the market where its foreign currency
exchange operations in respect of such Designated Foreign Currency are then
being conducted, at or about 10:00 a.m., local time, on such date for the
purchase of US Dollars for delivery two Business Days later; provided that if at
the time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Company, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be presumed correct absent manifest error.

“Excluded Subsidiary” means at any time (a) any Foreign Subsidiary, (b) any
subsidiary of a Foreign Subsidiary, (c) any Domestic Subsidiary that is a
disregarded entity for United States Federal income tax purposes substantially
all of the assets of which consist of equity interests in one or more Foreign
Subsidiaries, (d) any Subsidiary that is prohibited or restricted by applicable
law from providing a Guaranty or if such Guaranty would require governmental
(including regulatory) consent, approval, license or authorization, (e) any
special purpose securitization vehicle (or similar entity), (f) any Subsidiary
that is a not-for-profit organization, (g) any other Subsidiary with respect to
which, in the reasonable judgment of the Administrative Agent (confirmed in
writing by notice to the Company), the cost or other consequences (including any
adverse tax consequences) of providing the Subsidiary Guarantee Agreement shall
be excessive in view of the benefits to be obtained by the Lenders therefrom,
and (h) any other Subsidiaries acquired or organized after the Effective Date
that, together with their own subsidiaries on a combined consolidated basis,
shall not, individually or in the aggregate for all such Subsidiaries under this
clause (h), have accounted for more than 5% of Consolidated Total Assets or more
than 5% of the consolidated total revenues of the Company and the Subsidiaries
at the end of, or for the period of four fiscal quarters ended with, the most
recent fiscal quarter of the Company for which financial statements shall have
been delivered pursuant to Section 5.06(a) or (b) (or, prior to the delivery of
any such financial statements, at the end of or for the period of four fiscal
quarters ended December 31, 2014).

“Excluded Taxes” means, with respect to any Lender or Issuing Bank, (a) income
taxes imposed on (or measured by) its net income and franchise taxes imposed in

 

9



--------------------------------------------------------------------------------

lieu of net income taxes, in each case imposed by the United States of America
(or any political subdivision thereof), or by the jurisdiction (or any political
subdivision thereof) under which such recipient is organized or in which its
principal office or any lending office from which it makes Loans or issues
Letters of Credit hereunder is located, or by reason of any present or former
connection between such Lender or Issuing Bank, as the case may be, and the
jurisdiction of the Governmental Authority imposing such Tax or any political
subdivision or taxing authority thereof or therein (other than any such
connection arising solely from such Lender or Issuing Bank, as the case may be,
having executed, delivered, become a party to or performed its obligations or
received a payment under, engaged in any other transaction pursuant to, or
enforced, any Loan Document, or sold or assigned an interest in any Loan
Document), (b) any branch profit taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction described in clause
(a) above, (c) any withholding tax that is imposed by the United States of
America (or any political subdivision thereof) on payments by the Company from
an office within such jurisdiction to the extent such tax is in effect and would
apply as of the date such Lender becomes a party to this Agreement or relates to
payments received by a new lending office designated by such Lender and is in
effect and would apply at the time such lending office is designated, (d) any
withholding tax that is attributable to such Lender’s failure to timely comply
with Section 2.17(f) or (e) any taxes imposed under FATCA, except, in the case
of clause (c) above, to the extent that such Lender (or its assignor, if any)
was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Company with respect to such
withholding tax pursuant to Section 2.17(a).

“Existing Letters of Credit” means the outstanding letters of credit set forth
on Schedule 2.05.

“Exposure” means, with respect to any Lender, such Lender’s Term Loan Exposure
and Revolving Exposure.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it; provided that if the Federal Funds Effective
Rate, determined in accordance with the preceding provisions of this definition,
would be less than zero, such rate shall be deemed to be zero for all purposes
of this Agreement.

 

10



--------------------------------------------------------------------------------

“First Amendment” means the First Amendment dated as of April 23, 2015, to the
Pre-Amendment Credit Agreement.

“Foreign Subsidiary” means any Subsidiary that is not incorporated under the
laws of the United States or its territories or possessions.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, taxing, regulatory or administrative functions
of or pertaining to government.

“Guarantee Requirement” means, at any time, that the Subsidiary Guarantee
Agreement (or a supplement referred to in Section 16 thereof) shall have been
executed by each Subsidiary (other than any Excluded Subsidiary) existing at
such time, shall have been delivered to the Administrative Agent and shall be in
full force and effect; provided, however, that in the case of a Subsidiary that
becomes subject to the Guarantee Requirement after the Effective Date, the
Guarantee Requirement shall be satisfied with respect to such Subsidiary if a
supplement to the Subsidiary Guarantee Agreement is executed by such Subsidiary,
delivered to the Administrative Agent and in full force and effect no later than
(a) 30 days after the date on which such Subsidiary becomes subject to the
Guarantee Requirement or (b) such other date as the Administrative Agent may
reasonably determine, but in any case no later than 60 days after the date on
which such Subsidiary becomes subject to the Guarantee Requirement.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement or other interest or currency exchange rate hedging
arrangement. The “principal amount” of the obligations of any Person in respect
of any Hedging Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that such Person would be required to
pay if such Hedging Agreement were terminated at such time.

“Incremental Commitment” means an Incremental Revolving Commitment or an
Incremental Term Commitment.

“Incremental Commitment Agreement” means an incremental commitment agreement, in
form and substance reasonably satisfactory to the Administrative Agent, among
the Company, the Administrative Agent and one or more Incremental Lenders,
establishing Incremental Term Commitments or Incremental Revolving Commitments
and effecting such other amendments hereto and to the other Loan Documents as
are contemplated by Section 2.10.

“Incremental Lender” means an Incremental Revolving Lender or an Incremental
Term Lender.

 

11



--------------------------------------------------------------------------------

“Incremental Revolving Commitment” means, with respect to any Lender, the
commitment, if any, of such Lender, established pursuant to an Incremental
Commitment Agreement and Section 2.10, to make Revolving Loans pursuant to
Section 2.01(b) and acquire participations in Swingline Loans and Letters of
Credit pursuant to Sections 2.04 and 2.05(d), respectively, expressed as an
amount representing the maximum aggregate amount of such Lender’s Revolving
Exposure under such Incremental Commitment Agreement.

“Incremental Revolving Commitment Effective Date” has the meaning assigned to
such term in Section 2.10(c).

“Incremental Revolving Lender” means a Lender with an Incremental Revolving
Commitment.

“Incremental Term Commitment” means, with respect to any Lender, the commitment,
if any, of such Lender, established pursuant to an Incremental Commitment
Agreement and Section 2.10, to make Incremental Term Loans, expressed as an
amount representing the maximum aggregate amount of Incremental Term Loans to be
made by such Lender.

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.

“Incremental Term Loan” means a Loan made by an Incremental Term Lender to the
Company pursuant to Section 2.10.

“Indemnified Taxes” means Taxes other than (a) Excluded Taxes and (b) Other
Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(a).

“Information” has the meaning assigned to such term in Section 9.12.

“Initial Loans” has the meaning assigned to such term in Section 2.10(c).

“Intangible Assets” means all assets of the Company and the consolidated
Subsidiaries that would be treated as intangibles in conformity with GAAP on a
consolidated balance sheet of the Company and the consolidated Subsidiaries.

“Interest Coverage Ratio” means, for any period, the ratio of (a) Consolidated
EBITDA for such period to (b) Consolidated Interest Expense for such period.

“Interest Election Request” means a request by the Company to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any

 

12



--------------------------------------------------------------------------------

Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.

“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or, if available from each applicable Lender, twelve months
thereafter), as the Company may elect; provided that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made, and thereafter
shall be the effective date of the most recent conversion or continuation of
such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for the applicable
currency that is shorter than such Interest Period; and (b) the LIBO Screen Rate
for the shortest period for which the LIBO Screen Rate is available for the
applicable currency that is longer than such Interest Period.

“Issuing Bank” means each of JPMCB, Bank of America, N.A. and Citizens Bank,
National Association, and any other Lenders (or any Affiliates of Lenders) that
shall have become Issuing Banks hereunder as provided in Section 2.05(i) (other
than any Person that shall have ceased to be an Issuing Bank as provided in
Section 2.05(i)), each in its capacity as the issuer of Letters of Credit
hereunder. Each Issuing Bank may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such Issuing Bank, in which case
the term “Issuing Bank” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate.

“Japanese Yen” means the lawful currency of Japan.

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

“Judgment Currency” has the meaning assigned to such term in Section 9.13(b).

 

13



--------------------------------------------------------------------------------

“LC Commitment” means (a) in the case of JPMCB, US$25,000,000, (b) in the case
of each of Bank of America, N.A. and Citizens Bank, National Association,
US$12,500,000 and (c) in the case of any other Issuing Bank, such amount as such
Issuing Bank and the Company may agree.

“LC Disbursement” means a payment made by an Issuing Bank in respect of a Letter
of Credit.

“LC Exposure” means at any time the sum of (a) the sum of US Dollar Equivalents
of undrawn amounts of all outstanding Letters of Credit at such time and (b) the
sum of US Dollar Equivalents of the amounts of all LC Disbursements that have
not yet been reimbursed by or on behalf of the Company or the applicable
Subsidiary at such time. The LC Exposure of any Revolving Lender at any time
shall be such Revolving Lender’s Applicable Percentage of the aggregate LC
Exposure.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or as
provided in Section 2.10, other than any such Person that shall have ceased to
be a party hereto pursuant to an Assignment and Assumption.

“Letter of Credit” means an Existing Letter of Credit and any letter of credit
issued pursuant to this Agreement on behalf of Lenders holding Revolving
Commitments.

“Leverage Ratio” means, at any time, the ratio of (a) Consolidated Debt at such
time to (b) Consolidated EBITDA for the most recent period of four consecutive
fiscal quarters of the Company ended at or prior to such time; provided, that in
the event any Material Acquisition shall have been completed during such period
of four consecutive fiscal quarters, the Leverage Ratio shall be computed giving
pro forma effect to such Material Acquisition as if it had been completed at the
beginning of such period.

“LIBO Rate” means, with respect to any Eurocurrency Borrowing for any applicable
currency and for any Interest Period, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate for the relevant currency for a period
equal in length to such Interest Period as displayed on pages LIBOR01 or LIBOR02
of the Reuters screen that displays such rate (or, in the event such rate does
not appear on a Reuters page or screen, on any successor or substitute page on
such screen that displays such rate, or on the appropriate page of such other
information service that publishes such rate from time to time as selected by
the Administrative Agent in its reasonable discretion; in each case the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period; provided that if a LIBO Screen Rate
shall not be available at such time for such Interest Period with respect to the
applicable currency but LIBO Screen Rates shall be available for maturities both
longer and shorter than such Interest Period, then the LIBO Rate for such
Interest Period shall be the Interpolated Screen Rate. Notwithstanding the
foregoing, if the LIBO Rate, determined in accordance with the preceding
provisions of this definition, would be less than zero, such rate shall be
deemed to be zero for all purposes of this Agreement.

 

14



--------------------------------------------------------------------------------

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.

“Loan Documents” means this Agreement, the First Amendment, the Subsidiary
Guarantee Agreement, each Incremental Commitment Agreement, each promissory note
delivered pursuant to this Agreement and each Loan Modification Agreement.

“Loan Modification Agreement” means a Loan Modification Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among the
Company, the Administrative Agent and one or more Accepting Lenders, effecting
one or more Permitted Amendments and such other amendments hereto and to the
other Loan Documents as are contemplated by Section 2.21.

“Loan Modification Offer” has the meaning set forth in Section 2.21(a).

“Loan Parties” means the Company and the Subsidiary Guarantors.

“Loans” means the loans made by the Lenders to the Company pursuant to this
Agreement.

“Local Time” means (a) with respect to a Loan or Borrowing denominated in US
Dollars or any Letter of Credit, New York City time and (b) with respect to a
Eurocurrency Loan or Eurocurrency Borrowing denominated in Euros, London time.

“Margin Stock” has the meaning assigned to such term in Regulation U issued by
the Board.

“Material Acquisition” means (i) the acquisition by the Company or a Subsidiary
of assets of or an interest in another Person or (ii) the merger or
consolidation of the Company with another corporation, in each case if the
Consolidated Total Assets of the Company after giving effect to such
acquisition, merger or consolidation are at least 5% greater than the
Consolidated Total Assets of the Company immediately prior to such acquisition,
merger or consolidation.

“Material Adverse Effect” means a (i) a material adverse effect on the business,
assets, operations or financial condition of the Company and the Subsidiaries,
taken as a whole or (ii) a material adverse effect on the validity or
enforceability of any one or more provisions of any of the Loan Documents that,
taken as a whole, are material.

 

15



--------------------------------------------------------------------------------

“Material Debt” means Consolidated Debt in an aggregate principal amount of
$30,000,000 or more.

“Material Subsidiary” means each Subsidiary of the Company, other than
Subsidiaries designated by the Company from time to time that in the aggregate
do not account for more than 15% of the consolidated revenues of the Company and
its Subsidiaries for the period of four fiscal quarters most recently ended or
more than 15% of the consolidated assets of the Company and its Subsidiaries at
the end of such period.

“Maturity Date” means April 23, 2020.

“MNPI” means material information concerning the Company and the Subsidiaries
and their securities that has not been disseminated in a manner making it
available to investors generally, within the meaning of Regulation FD under the
Securities Act of 1933, as amended, and the Securities Exchange Act of 1934, as
amended.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Non-Defaulting Lender” means, at any time, any Revolving Lender that is not a
Defaulting Lender at such time.

“Non-US Lender” means a Lender that is not a US Person.

“Obligations” means the due and punctual payment of (a) the principal of and
premium, if any, and interest (including interest accruing during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding) on the Loans made
to the Company, when and as due, whether at maturity, by acceleration, upon one
or more dates set for prepayment or otherwise, (b) each payment required to be
made by the Company under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(c) all other monetary obligations, including fees, costs, expenses and
indemnities, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), of the Loan Parties under this
Agreement and the other Loan Documents.

“Other Taxes” means any and all present or future recording, stamp, documentary,
excise, transfer, sales, property or similar taxes, charges or levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.

“Participant” has the meaning assigned to such term in Section 9.04(e).

 

16



--------------------------------------------------------------------------------

“Participant Register” has the meaning assigned to such term in Section 9.04(e).

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Amendment” means an amendment to this Agreement and the other Loan
Documents, effected in connection with a Loan Modification Offer pursuant to
Section 2.21, providing for an extension of the Maturity Date applicable to the
Loans and/or Commitments of the Accepting Lenders and, in connection therewith,
(a) an adjustment to the Applicable Rate with respect to the Loans and/or
Commitments of the Accepting Lenders and/or (b) an adjustment to the fees
payable to, or the inclusion of new fees to be payable to, the Accepting
Lenders.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means at any time an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum standards under Section 412 of the
Internal Revenue Code and is either (a) maintained by a member of the ERISA
Group for employees of a member of the ERISA Group or (b) maintained pursuant to
a collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which a member of the ERISA Group is
then making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions.

“Platform” has the meaning set forth in Section 9.17(b).

“Pre-Amendment Credit Agreement” means the Credit Agreement dated as of June 25,
2013, among the Company, the lenders from time to time party thereto, JPMCB, as
administrative agent, and J.P. Morgan Europe Limited, as London agent, as in
effect immediately prior to the effectiveness of the First Amendment.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMCB as its prime rate in effect at its principal office in New York
City. Each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

“Register” has the meaning set forth in Section 9.04(c).

“Reimbursement Obligation” has the meaning set forth in Section 9.02(b).

 

17



--------------------------------------------------------------------------------

“Related Fund” means, with respect to any Lender that is a fund that invests in
bank loans, any other fund that invests in bank loans and is managed by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, members, partners, trustees,
employees, trustees, agents and advisors of such Person and such Person’s
Affiliates.

“Required Lenders” means, at any time, Lenders having aggregate Term Loans,
Revolving Exposures and unused Commitments representing more than 50% of the sum
of the total Term Loans, Revolving Exposures and unused Commitments at such
time; provided, that for purposes of this definition, (a) the Revolving Exposure
of any Swingline Lender shall be deemed to exclude any amount of its Swingline
Exposure in excess of its Applicable Percentage of all outstanding Swingline
Loans and (b) the unused Revolving Commitment of any such Lender shall be
determined without regard to any such excess amount.

“Reset Date” has the meaning set forth in Section 1.05(a).

“Responsible Officer” of any Person, means the chief executive officer, the
chief financial officer, the principal accounting officer, the treasurer or the
controller of such Person, and any other officer of such Person with
responsibility for the administration of the obligations of such Person under
this Agreement.

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Revolving Commitments.

“Revolving Borrowing” means a Borrowing comprised of Revolving Loans.

“Revolving Commitment” means, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans pursuant to
Section 2.01(b) and acquire participations in Swingline Loans and Letters of
Credit pursuant to Sections 2.04 and 2.05(d), respectively, expressed as an
amount representing the maximum aggregate amount of such Revolving Lender’s
Revolving Exposure hereunder, as such commitment may be (a) reduced from time to
time pursuant to Section 2.09, (b) increased pursuant to Section 2.10 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Revolving Lender’s
Revolving Commitment is set forth on Schedule 2.01, or in the Assignment and
Assumption or the Incremental Commitment Agreement pursuant to which such
Revolving Lender shall have assumed its Revolving Commitment, as applicable. The
aggregate amount of the Revolving Commitments on the date hereof is
$1,300,000,000.

“Revolving Exposure” means, with respect to any Revolving Lender at any time,
the sum at such time, without duplication, of (a) such Revolving Lender’s
Applicable Percentage of the sum of the US Dollar Equivalents of the principal
amounts

 

18



--------------------------------------------------------------------------------

of the outstanding Revolving Loans, (b) the aggregate amount of such Revolving
Lender’s LC Exposure and (c) the aggregate amount of such Lender’s Swingline
Exposure.

“Revolving Lender” means a Lender with a Revolving Commitment or Revolving
Exposure.

“Revolving Loan” means a Loan made by a Lender pursuant to Section 2.01(b). Each
Revolving Loan shall be shall be denominated in US Dollars or Euros and shall be
a Eurocurrency Loan or, in the case of a Loan in US Dollars, an ABR Loan.

“Sale and Leaseback Transaction” means any arrangement whereby the Company or a
Subsidiary, directly or indirectly, shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property which it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of Sanctions that are applicable to transactions
with such country or Persons operating, organized or resident therein generally,
and not merely to transactions with specifically designated Persons or
industries therein (at the date of this Agreement, Crimea, Cuba, Iran, North
Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or the European Union (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person known to the Company to be controlled by
any Person or Persons described in the foregoing clauses (a) and (b).

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the European
Union or Her Majesty’s Treasury of the United Kingdom.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal to
which the Administrative Agent is subject, for eurocurrency funding (currently
referred to as “Eurocurrency Liabilities” in Regulation D of the Board of
Governors of the Federal Reserve System of the United States of America). Such
reserve percentages include, but are not limited to, those imposed pursuant to
such Regulation D. Eurocurrency Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

 

19



--------------------------------------------------------------------------------

“Subsequent Borrowings” has the meaning assigned to such term in
Section 2.10(c).

“subsidiary” means, with respect to any Person, any entity with respect to which
such Person alone owns, such Person or one or more of its subsidiaries together
own, or such Person and any Person Controlling such Person together own, in each
case directly or indirectly, capital stock or other equity interests having
ordinary voting power to elect a majority of the members of the board of
directors of such corporation or other entity or having a majority interest in
the capital or profits of such corporation or other entity.

“Subsidiary” means any subsidiary of the Company.

“Subsidiary Guarantee Agreement” means a Subsidiary Guarantee Agreement
substantially in the form of Exhibit B, and all supplements thereto made by the
Subsidiary Guarantors in favor of the Administrative Agent for the benefit of
the Lenders.

“Subsidiary Guarantors” means each Person listed on Schedule 1.01 and each other
Person that becomes party to a Subsidiary Guarantee Agreement as a Subsidiary
Guarantor, and the permitted successors and assigns of each such Person.

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the aggregate
principal amount of all Swingline Loans outstanding at such time (excluding, in
the case of any Lender that is a Swingline Lender, Swingline Loans made by it
and outstanding at such time to the extent that the other Lenders shall not have
funded their participations in such Swingline Loans), adjusted to give effect to
any reallocation under Section 2.20 of the Swingline Exposures of Defaulting
Lenders in effect at such time, and (b) in the case of any Lender that is a
Swingline Lender, the aggregate principal amount of all Swingline Loans made by
such Lender and outstanding at such time to the extent that the other Lenders
shall not have funded their participations in such Swingline Loans.

“Swingline Lender” means each of JPMCB, Bank of America, N.A. and Citizens Bank,
National Association, each in its capacity as a lender of Swingline Loans
hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.04.

“Syndication Agents” means JPMCB, Bank of America, N.A., HSBC Bank USA, National
Association and Citizens Bank, National Association, in their capacities as the
syndication agents with respect to the credit facility established hereby.

 

20



--------------------------------------------------------------------------------

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Borrowing” means a Borrowing comprised of Term Loans.

“Term Commitment” means, with respect to each Term Lender, the commitment of
such Term Lender to make Term Loans pursuant to Section 2.01(a), as such
commitment may be (a) reduced from time to time pursuant to Section 2.09 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Term Lender’s Term
Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption
pursuant to which such Term Lender shall have assumed its Term Commitment, as
applicable. The aggregate amount of the Term Commitments on the date hereof is
$300,000,000.

“Term Lender” means a Lender with a Term Commitment.

“Term Loan” means a Loan made by a Term Lender pursuant to Section 2.01(a).

“Term Loan Exposure” means, with respect to any Term Lender at any time, the
principal amount of such Lender’s outstanding Term Loans.

“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans, the issuance of Letters of Credit
hereunder and the use of the proceeds of such Loans and such Letters of Credit.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the LIBO Rate or the
Alternate Base Rate.

“Unfunded Liabilities” means, (a) in the case of a single-employer Plan which is
covered by Title IV of ERISA, the amount, if any, by which the present value of
all accumulated benefit obligations accrued to the date of determination under
such Plan exceeds the fair market value of all assets of such Plan allocable to
such benefits as of such date calculated in accordance with GAAP and based on
the assumptions used for financial reporting purposes under applicable
accounting and reporting standards, and (b) in the case of a Multiemployer Plan,
the Withdrawal Liability of the Company and the Subsidiaries calculated as set
forth in Title IV of ERISA.

“USA PATRIOT Act” means the USA PATRIOT Improvement and Reauthorization Act,
Title III of Pub. L. 109-177 (signed into law March 9, 2009, as amended from
time to time).

“US Corporation” means a corporation organized and existing under the laws of
the United States, any state thereof or the District of Columbia.

 

21



--------------------------------------------------------------------------------

“US Dollar Equivalent” means, on any date of determination, (a) with respect to
any amount in US Dollars, such amount, and (b) with respect to any amount in any
Designated Foreign Currency, the equivalent in US Dollars of such amount,
determined by the Administrative Agent pursuant to Section 1.05 using the
Exchange Rate with respect to such Designated Foreign Currency at the time in
effect under the provisions of such Section.

“US Dollars” or “$” means the lawful money of the United States of America.

“US Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

(b) Classification of Loans and Borrowings. For purposes of this Agreement,
Loans may be classified and referred to by Class (e.g., a “Revolving Loan”) or
by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).

(c) Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder” and words of similar
import shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

22



--------------------------------------------------------------------------------

(d) Accounting Terms; GAAP. Except as otherwise expressly provided herein, all
terms of an accounting or financial nature shall be construed in accordance with
GAAP as in effect from time to time; provided that if the Company notifies the
Administrative Agent that the Company requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then the parties hereto shall negotiate in good faith to amend this
Agreement to eliminate the effect of such change on the operation of such
provision and until such provision shall have been amended or such notice
withdrawn, such provision shall be interpreted on the basis of GAAP as in effect
and applied immediately before such change shall have become effective.

(e) Exchange Rates. (i) Not later than 10:00 a.m., New York City time, on each
Calculation Date, the Administrative Agent shall (i) determine the Exchange Rate
as of such Calculation Date with respect to each Designated Foreign Currency and
(ii) give written notice thereof to the Lenders and the Company. The Exchange
Rates so determined shall become effective on the first Business Day immediately
following the relevant Calculation Date (a “Reset Date”), shall remain effective
until the next succeeding Reset Date, and shall for all purposes of this
Agreement (other than Section 2.05(e), Section 9.13 or any other provision
expressly requiring the use of a current Exchange Rate) be the Exchange Rates
employed in converting any amounts between US Dollars and Designated Foreign
Currencies.

(ii) Not later than 5:00 p.m., New York City time, on each Reset Date and each
date on which Revolving Loans denominated in Euros are made or Letters of Credit
denominated in any Designated Foreign Currency are issued, the Administrative
Agent shall (i) determine (A) the aggregate amount of the US Dollar Equivalents
of the principal amounts of the Revolving Loans denominated in Euros (after
giving effect to any Revolving Loans made or repaid on such date) and (B) the
aggregate amount of the US Dollar Equivalents of the stated amounts of the
Letters of Credit and unreimbursed LC Disbursements denominated in Designated
Foreign Currencies and (ii) notify the Lenders and the Company of the results of
such determination.

SECTION 12.

The Credits

(a) Commitments. (i) Subject to the terms and conditions set forth herein, each
Term Lender agrees to make a Term Loan to the Company in US Dollars on the
Effective Date in a principal amount equal to its Term Commitment. Amounts
repaid or prepaid in respect of Term Loans may not be reborrowed.

(ii) Subject to the terms and conditions set forth herein, each Revolving Lender
agrees to make Revolving Loans to the Company from time to time during the
Revolving Availability Period in US Dollars or Euros in an aggregate principal
amount at

 

23



--------------------------------------------------------------------------------

any time outstanding that will not result in (i) the Revolving Exposure of any
Lender exceeding its Revolving Commitment or (ii) the Aggregate Revolving
Exposure exceeding the aggregate amount of the Revolving Commitments. Within the
foregoing limits and subject to the terms and conditions set forth herein, the
Company may borrow, prepay and reborrow Revolving Loans.

(b) Loans and Borrowings. (i) Each Term Loan shall be made as part of a
Borrowing consisting of Term Loans of the same Type made by the Term Lenders
ratably in accordance with their respective Term Commitments. Each Revolving
Loan shall be made as part of a Borrowing consisting of Revolving Loans of the
same Type made by the Revolving Lenders ratably in accordance with their
respective Revolving Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required hereunder.

(ii) Subject to Section 2.14, (i) each Term Borrowing shall be comprised
entirely of Eurocurrency Loans or ABR Loans as the Company may request in
accordance herewith; (ii) each Revolving Borrowing shall be comprised entirely
of Eurocurrency Loans or, in the case of Loans denominated in US Dollars, ABR
Loans as the Company may request in accordance herewith; and (iii) each
Swingline Loan shall be comprised entirely of ABR Loans. Each Lender at its
option may make any Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.14, 2.15, 2.16 and 2.17 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the Company to repay such Loan in accordance
with the terms of this Agreement.

(iii) At the commencement of each Interest Period for any Borrowing (other than
a Swingline Loan), such Borrowing shall be in an aggregate amount that is at
least equal to the Borrowing Minimum and an integral multiple of the Borrowing
Multiple; provided that (i) an ABR Revolving Borrowing may be made in an
aggregate amount that is equal to the aggregate available Revolving Commitments
and (ii) a Revolving Borrowing made to refinance an existing Swingline Loan may
be made in an aggregate principal amount that is equal to the aggregate
principal amount of such existing Swingline Loan. Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of twelve Eurocurrency Borrowings
outstanding.

(iv) Notwithstanding any other provision of this Agreement, the Company shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

(c) Notice of Borrowings. To request a Borrowing (other than a Swingline Loan),
the Company shall notify the Administrative Agent of such request in writing, by
facsimile or other electronic communication, or, except in the case of a
Borrowing denominated in Euro, by telephone (a) in the case of a Eurocurrency

 

24



--------------------------------------------------------------------------------

Borrowing, not later than 12:00 noon, Local Time, three Business Days before the
date of the proposed Borrowing and (b) in the case of an ABR Borrowing, not
later than 1:00 p.m., Local Time, on the Business Day of the proposed Borrowing.
Each such Borrowing Request shall be irrevocable, and, in the case of a
telephonic request, shall be confirmed promptly by hand delivery, facsimile or
other electronic communication to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Company. Each such Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) whether the requested Borrowing is to be a Term Borrowing or Revolving
Borrowing;

(ii) the currency and aggregate principal amount of the requested Borrowing;

(iii) the date of the requested Borrowing, which shall be a Business Day;

(iv) the Type of the requested Borrowing;

(v) in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi) the location and number of the Company’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

If no currency is specified with respect to any requested Eurocurrency Revolving
Borrowing, then the Company shall be deemed to have selected US Dollars. If no
election as to the Type of Borrowing is specified, then the requested Borrowing
shall be an ABR Borrowing. If no Interest Period is specified with respect to
any requested Eurocurrency Borrowing, then the Company shall be deemed to have
selected an Interest Period of one month’s duration. Promptly following receipt
of a Borrowing Request in accordance with this Section, the Administrative Agent
shall advise each Lender that will make a Loan as part of the requested
Borrowing of the details thereof and of the amount of the Loan to be made by
such Lender as part of the requested Borrowing.

(d) Swingline Loans. (i) Subject to the terms and conditions set forth herein,
from time to time during the Revolving Availability Period, the Company may
request that any Swingline Lender make, and each Swingline Lender may, in its
discretion, agree to make, Swingline Loans to the Company in US Dollars in an
amount that will not result in (i) the Revolving Exposure of any Lender
exceeding its Revolving Commitment, (ii) the Aggregate Revolving Exposure
exceeding the aggregate amount of the Revolving Commitments or (iii) the
aggregate Swingline Exposure exceeding $25,000,000. Within the foregoing limits
and subject to the terms and conditions set forth herein, the Company may
borrow, prepay and reborrow Swingline Loans.

 

25



--------------------------------------------------------------------------------

(ii) To request a Swingline Loan, the Company shall notify the applicable
Swingline Lender and the Administrative Agent of such request by telephone
(confirmed by telecopy), not later than 1:00 p.m., New York City time, on the
day of a proposed Swingline Loan. Each such notice shall be irrevocable and
shall specify the requested date (which shall be a Business Day) and amount of
the requested Swingline Loan. If the applicable Swingline Lender shall elect to
make the requested Swingline Loan, it shall make such Loan available to the
Company by means of a credit to an account of the Company with the
Administrative Agent designated for such purpose (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement as provided in
Section 2.05(e), by remittance to the applicable Issuing Bank) by 3:00 p.m., New
York City time, on the requested date of such Swingline Loan.

(iii) Any Swingline Lender may, by written notice given to the Administrative
Agent not later than 12:00 noon, New York City time, on any Business Day,
require the Revolving Lenders to acquire participations on such Business Day in
all or a portion of its Swingline Loans outstanding. Such notice shall specify
the aggregate amount of Swingline Loans of such Swingline Lender in which
Revolving Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Revolving Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loan or Loans. Each Revolving Lender hereby absolutely and unconditionally
agrees, upon receipt of notice as provided above, to pay to the Administrative
Agent, for the account of such Swingline Lender, such Lender’s Applicable
Percentage of such Swingline Loan or Loans. Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Lender shall
comply with its obligation under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders), and the Administrative Agent
shall promptly pay to the applicable Swingline Lender the amounts so received by
it from the Lenders. The Administrative Agent shall notify the Company of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent, for the account of the Revolving Lenders, and not to the
applicable Swingline Lender. Any amounts received by such Swingline Lender from
the Company (or other party on behalf of the Company) in respect of a Swingline
Loan after receipt by such Swingline Lender of the proceeds of a sale of
participations therein shall be promptly remitted to the Administrative Agent;
any such amounts received by the Administrative Agent shall be promptly remitted
by the Administrative Agent to the Revolving Lenders that shall have made their
payments pursuant to this paragraph and to such Swingline Lender, as their
interests may appear; provided that any such payment so remitted shall be repaid
to such Swingline Lender or to the Administrative Agent, as applicable, if and
to the extent such payment is required to be refunded to the Company for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the

 

26



--------------------------------------------------------------------------------

Company of any default in the payment thereof; provided, that a Revolving Lender
shall not be required to purchase a participation in a Swingline Loan pursuant
to this Section 2.04(c) if (x) a Default shall have occurred and was continuing
at the time such Swingline Loan was made and (y) such Revolving lender shall
have notified the Swingline Lender in writing, not less than one Business Day
before such Swingline Loan was made, that such Default has occurred and that
such Revolving Lender will not refund or participate in any Swingline Loans made
while such Default exists.

(e) Letters of Credit. (i) General. Subject to the terms and conditions set
forth herein, the Company may request the issuance (or the amendment, renewal or
extension) of Letters of Credit denominated in US Dollars or any Designated
Foreign Currency, in any case in a form and on terms reasonably acceptable to
the Administrative Agent and the applicable Issuing Bank, at any time and from
time to time during the Revolving Availability Period. In the event of any
inconsistency between this Agreement and any form of letter of credit
application or other agreement submitted by the Company to, or entered into by
the Company with, an Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. A Letter of Credit issued by an
Issuing Bank will only be of a type approved for issuance hereunder by such
Issuing Bank. The Existing Letters of Credit will, for all purposes of this
Agreement, be deemed to have been issued hereunder on the Effective Date and
will, for all purposes of this Agreement, constitute Letters of Credit.

(ii) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
facsimile (or transmit by electronic communication, if arrangements for doing so
have been approved by the Issuing Bank) to an Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
the date of issuance, amendment, renewal or extension (which shall be a Business
Day), the date on which such Letter of Credit is to expire (which shall comply
with paragraph (c) of this Section), the currency and amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to enable the Issuing Bank to prepare, amend,
renew or extend such Letter of Credit. If requested by the Issuing Bank, the
Company also shall submit a letter of credit application on the Issuing Bank’s
standard form in connection with any request for a Letter of Credit. A Letter of
Credit shall be issued, amended, renewed or extended only if (and upon issuance,
amendment, renewal or extension of each Letter of Credit the Company shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the LC Exposure will not exceed
$50,000,000, (ii) the portion of the LC Exposure attributable to Letters of
Credit issued by any Issuing Bank will not exceed the LC Commitment of such
Issuing Bank, (iii) the Revolving Exposure of any Lender will not exceed its
Revolving Commitment and (iv) the Aggregate Revolving Exposure will not exceed
the aggregate amount of the Revolving Commitments.

 

27



--------------------------------------------------------------------------------

(iii) Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date; provided, that any Letter of
Credit with a one-year tenor may provide for renewal thereof under procedures
satisfactory to the applicable Issuing Bank for additional one-year periods
(which shall in no event extend beyond the date referred to in clause
(ii) above).

(iv) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Revolving Lenders, the
applicable Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from such Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit. In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, in US Dollars such Lender’s Applicable
Percentage of each LC Disbursement made by the Issuing Bank and not reimbursed
by the Company on the date due as provided in paragraph (e) of this Section or
of any reimbursement payment required to be refunded to the Company for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit, the occurrence and continuance of a Default, the reduction or
termination of the Revolving Commitments or any force majeure or other event
that under any rule of law or uniform practices to which any Letter of Credit is
subject (including Section 3.14 of ISP 98 or any successor publication of the
International Chamber of Commerce) permits a drawing to be made under such
Letter of Credit after the expiration thereof or of the Revolving Commitments,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever. Each Lender further acknowledges and agrees
that, in issuing, amending, renewing or extending any Letter of Credit, the
applicable Issuing Bank shall be entitled to rely, and shall not incur any
liability for relying, upon the representation and warranty of the Company
deemed made pursuant to Section 2.05(b) or 4.02.

(v) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Company shall reimburse such LC Disbursement by
paying to the Issuing Bank in the currency of such LC Disbursement an amount
equal to such LC Disbursement, not later than 1:00 p.m., New York City time, on
the date that such LC Disbursement is made, if the Company shall have received
notice of such LC Disbursement prior to 11:00 a.m., New York City time, on such
date, or, if such notice has not been received by the Company prior to such time
on such date, then not later than 1:00 p.m., New York City time, on (A) the
Business Day that the Company receives such notice, if such notice is received
prior to 11:00 a.m., New York City time, on the day of receipt, or (B) the
Business Day immediately following the day that the Company receives such
notice, if such notice is not received prior to such time on the day of

 

28



--------------------------------------------------------------------------------

receipt. If the Company fails to make such payment when due then, upon notice
from the Issuing Bank to the Company and the Administrative Agent, (i) if the
applicable Letter of Credit is denominated in a Designated Foreign Currency, the
Company’s obligation to reimburse such LC Disbursement shall be converted into
an obligation in US Dollars in such amount as the Administrative Agent shall
determine would be required, based on current exchange rates, to enable it to
purchase an amount of such Designated Foreign Currency equal to the amount of
such LC Disbursement, and (ii) the Administrative Agent shall notify each
Revolving Lender of the applicable LC Disbursement, the payment then due from
the Company in respect thereof and such Revolving Lender’s Applicable
Percentage, thereof. Promptly following receipt of such notice, each Revolving
Lender shall pay to the Administrative Agent in US Dollars its Applicable
Percentage of the payment then due from the Company in the same manner as
provided in Section 2.06 with respect to Loans made by such Revolving Lender
(and Section 2.06 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders), and the Administrative Agent shall promptly pay to the
applicable Issuing Bank the amounts so received by it from the Revolving
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Company pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the Issuing Bank or, to the extent that Revolving
Lenders have made payments pursuant to this paragraph to reimburse the Issuing
Bank, then to such Revolving Lenders and the Issuing Bank as their interests may
appear. Any payment made by a Revolving Lender pursuant to this paragraph to
reimburse the Issuing Bank for any LC Disbursement shall not constitute a Loan
and shall not relieve the Company of its obligation to reimburse such LC
Disbursement.

(vi) Obligations Absolute. The Company’s obligations to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement or any other Loan Document, or any term or provision
herein or therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit,
(iv) any force majeure or other event that under any rule of law or uniform
practices to which any Letter of Credit is subject (including Section 3.14 of
ISP 98 or any successor publication of the International Chamber of Commerce)
permits a drawing to be made under such Letter of Credit after the stated
expiration date thereof or of the applicable Commitments, or (v) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Company’s obligations
hereunder. None of the Administrative Agent, the Revolving Lenders or any
Issuing Bank, or any of their Related Parties, shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of

 

29



--------------------------------------------------------------------------------

Credit (including any document required to make a drawing thereunder), any error
in interpretation of technical terms or any consequence arising from causes
beyond the control of any Issuing Bank; provided that the foregoing shall not be
construed to excuse an Issuing Bank from liability to the Company to the extent
of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by the Company to
the extent permitted by applicable law) suffered by the Company that are caused
by the Issuing Bank’s failure to exercise care when determining whether drafts
and other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of an Issuing Bank (as determined
by a court of competent jurisdiction in a final and non-appealable judgment),
such Issuing Bank shall be deemed to have exercised care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, an Issuing Bank may, in its sole discretion, either accept and
make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

(vii) Disbursement Procedures. An Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Company by telephone (confirmed by facsimile or
other electronic communication) of such demand for payment and whether the
Issuing Bank has made or will make an LC Disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve the Company
of its obligation to reimburse the Issuing Bank and the Revolving Lenders with
respect to any such LC Disbursement.

(viii) Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Company shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Company reimburses such LC Disbursement, at
(i) in the case of an LC Disbursement denominated in US Dollars (including any
LC Disbursement denominated any Designated Foreign Currency that has been
converted into an obligation in US Dollars as provided in paragraph (e) of this
Section), the rate per annum then applicable to ABR Revolving Loans and (ii) in
the case of an LC Disbursement denominated any Designated Foreign Currency prior
to such conversion into an obligation in US Dollars, the rate determined by the
Issuing Bank to represent its cost of funds plus Applicable Rate at the time in
effect for Eurocurrency Borrowings; provided that, at all times after the
Company fails to reimburse such LC Disbursement when due pursuant to paragraph
(e) of this Section, Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the applicable Issuing Bank, except
that interest accrued on and after the date of payment by any Revolving Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Revolving Lender to the extent of such payment, and
shall be payable on demand or, if no demand has been made, on the date on which
the Company reimburses the applicable LC Disbursement in full.

 

30



--------------------------------------------------------------------------------

(ix) Replacement of Issuing Banks. An Issuing Bank may be replaced at any time
by written agreement among the Company, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of an Issuing Bank. At the time any
such replacement shall become effective, the Company shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to include such successor and any previous Issuing Bank, or such successor and
all previous Issuing Banks, as the context shall require. After the replacement
of an Issuing Bank hereunder, the replaced Issuing Bank shall remain a party
hereto and shall continue to have all the rights and obligations of an Issuing
Bank under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.

(x) Cash Collateralization. If the Revolving Commitments shall be terminated,
then on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Revolving Lenders with LC Exposures representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Company shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Revolving Lenders, an amount in cash equal to the LC Exposure as
of such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand
presentment, protest or other notice of any kind, all of which are expressly
waived by the Company, upon the occurrence of any Event of Default with respect
to the Company described in clause (g) of Article VII. Such deposit shall be
held by the Administrative Agent as collateral for the payment and performance
of the obligations of the Company under this Agreement. The Administrative Agent
shall have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Company’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Company for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Revolving Lenders with LC
Exposures representing greater than 50% of the total LC Exposure) be applied to
satisfy other obligations of the Company under this Agreement. If the Company is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not applied as
aforesaid) shall be returned to it within three Business Days after all Events
of Default have been cured or waived.

 

31



--------------------------------------------------------------------------------

(xi) Issuing Bank Reports. Unless otherwise agreed by the Administrative Agent,
each Issuing Bank shall report in writing to the Administrative Agent (i) on or
prior to each Business Day on which such Issuing Bank issues, amends, renews or
extends any Letter of Credit, the date of such issuance, amendment, renewal or
extension, and the face amounts and currencies of the Letters of Credit issued,
amended, renewed or extended by it and outstanding after giving effect to such
issuance, amendment, renewal or extension (and whether the aggregate amount
thereof shall have changed), it being understood that such Issuing Bank shall
not effect any issuance, renewal, extension or amendment resulting in an
increase in the aggregate amount of the Letters of Credit issued by it without
first obtaining written confirmation from the Administrative Agent that such
increase is then permitted under this Agreement, (ii) on each Business Day on
which such Issuing Bank pays any draft drawn under a Letter of Credit, the
amount paid by it, (iii) on any Business Day on which the Company fails to
reimburse any LC Disbursement owed to such Issuing Bank on such day, the date of
such failure and the amount of such LC Disbursement and (iv) on any Business
Day, such other information as the Administrative Agent shall reasonably request
as to the Letters of Credit issued by such Issuing Bank.

(f) Funding of Borrowings. (i) Each Lender shall make each Loan (other than a
Swingline Loan) to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds in the applicable currency by 11:00
a.m., Local Time (or, in the case of an ABR Loan, such later time as shall be at
least two hours after the applicable Borrowing Request shall have been
delivered), to the account most recently designated by the Administrative Agent
for such purpose for Loans of such Class and currency by notice to the
applicable Lenders. The Administrative Agent will make such Loans available to
the Company by promptly crediting the amounts so received, in like funds, to an
account of the Company (i) in New York City or Boston, in the case of Loans
denominated in US Dollars and (ii) in London, in the case of Loans denominated
in Euros; provided that Revolving Loans made to finance the reimbursement of an
LC Disbursement shall be remitted by the Administrative Agent to the applicable
Issuing Bank.

(ii) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Company a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Company severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Company to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the rate reasonably determined by the Administrative Agent
to

 

32



--------------------------------------------------------------------------------

be the cost to it of funding such amount or (ii) in the case of the Company, the
interest rate applicable to the subject Loan. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing and the Administrative Agent shall return to the
Company any amount (including interest) paid by the Company to the
Administrative Agent pursuant to this paragraph.

(g) Repayment of Borrowings; Evidence of Debt. (i) The Company hereby
unconditionally promises to pay to the Administrative Agent for the accounts of
the applicable Lenders (i) the then unpaid principal amount of each Revolving
Borrowing and Term Loan of the Company on the Maturity Date and (ii) the then
unpaid amount of each Swingline Loan on the earlier of the Maturity Date and the
twenty-first Business Day after such Swingline Loan is made.

(ii) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Company to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(iii) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Type and currency thereof
and the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Company to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the accounts of the Lenders and each Lender’s share thereof.

(iv) The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Company to repay
the Loans in accordance with the terms of this Agreement.

(v) Any Lender may request that Loans of any Class made by it to the Company be
evidenced by a promissory note, substantially in the form of Exhibit D hereto.
In such event, the Company shall prepare, execute and deliver to such Lender a
promissory note payable to such Lender (or, if requested by such Lender, to such
Lender and its registered assigns) and in a form approved by the Administrative
Agent. Thereafter, the Loans evidenced by each such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the payee
named therein (or, if such promissory note is a registered note, to such payee
and its registered assigns).

(h) Interest Elections. (i) Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurocurrency
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request or as otherwise provided in Section 2.03. Thereafter, the Company may
elect to convert

 

33



--------------------------------------------------------------------------------

such Borrowing to a different Type or to continue such Borrowing and, in the
case of a Eurocurrency Borrowing, may elect Interest Periods therefor, all as
provided in this Section and on terms consistent with the other provisions of
this Agreement; provided that, for the avoidance of doubt, the Company may not
convert a Borrowing denominated in US Dollars to a Borrowing denominated in
Euro, or a Borrowing denominated in Euro to a Borrowing denominated in US
Dollars. The Company may elect different options with respect to different
portions of an affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Revolving Borrowing. This Section shall not apply to Swingline Loans, which may
not be converted or continued pursuant to this Section 2.08.

(ii) To make an election pursuant to this Section, the Company shall notify the
Administrative Agent of such election in writing, by facsimile or other
electronic communication, or, except in the case of an election relating to a
Borrowing denominated in Euro, by telephone by the time that a Borrowing Request
would be required under Section 2.03 if the Company were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such Interest Election Request shall be irrevocable
and, in the case of a telephonic request, shall be confirmed promptly by hand
delivery, facsimile or other electronic communication to the Administrative
Agent of a written Interest Election Request in a form approved by the
Administrative Agent and signed by the Company. Notwithstanding any contrary
provision herein, this Section shall not be construed to permit the Company to
(i) change the currency of any Borrowing, (ii) elect an Interest Period for
Eurocurrency Loans that does not comply with Section 2.02(d) or (iii) convert
any Borrowing to a Borrowing of a Type not available under the Class of
Commitments pursuant to which such Borrowing was made or for the currency of
such Borrowing.

(iii) Each Interest Election Request shall specify the following information in
compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) the Type of the resulting Borrowing; and

(iv) if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

34



--------------------------------------------------------------------------------

If any such Interest Election Request requests a Eurocurrency Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.

(iv) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender holding a Loan to which such
request relates of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(v) If the Company fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period, such Borrowing shall (i) in the case of a
Borrowing denominated in US Dollars, be converted to an ABR Borrowing and
(ii) in the case of any other Eurocurrency Borrowing, become due and payable on
the last day of such Interest Period.

(i) Termination and Reduction of Commitments. (i) The Term Commitment shall
terminate upon the earlier of the borrowing of the Term Loans and 5:00 p.m.,
New York City time, on the Effective Date. Unless previously terminated, the
Revolving Commitments shall terminate on the Maturity Date; provided that all
Commitments shall terminate at 5:00 p.m., New York City time, on May 29, 2015,
if the Effective Date shall not have occurred prior to such time.

(ii) The Company may at any time terminate, or from time to time reduce, without
premium or penalty, the Commitments of any Class; provided that (i) each
reduction of the Commitments of any Class shall be in an amount that is an
integral multiple of the Borrowing Multiple and not less than the Borrowing
Minimum and (ii) the Company shall not terminate or reduce the Revolving
Commitments if, after giving effect to any concurrent prepayment of the
Revolving Loans in accordance with Section 2.11, the aggregate Revolving
Exposures would exceed the aggregate Revolving Commitments.

(iii) The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments of any Class under paragraph (b) of this
Section at least three Business Days prior to the effective date of such
termination or reduction, specifying the effective date of such election. Each
notice delivered by the Company pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Company may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments of any Class shall be permanent. Each reduction of the Commitments
of any Class shall be made ratably among the applicable Lenders in accordance
with their respective Commitments of such Class.

(j) Incremental Commitments. (i) The Company may on one or more occasions, by
written notice to the Administrative Agent (which shall promptly deliver a copy
to each of the Lenders), request that (i) Incremental Revolving Commitments
and/or

 

35



--------------------------------------------------------------------------------

(ii) Incremental Term Commitments be established, in each case by an amount not
less than $25,000,000; provided that the aggregate amount of all Incremental
Commitments established hereunder during the term of this Agreement shall not
exceed $200,000,000. Such notice shall set forth (i) the amount of the
Incremental Revolving Commitments or the Incremental Term Commitments, as
applicable, being requested and (ii) the date on which such Incremental
Revolving Commitments or Incremental Term Commitments, as applicable, are
requested to become effective (which shall be not fewer than 10 days or more
than 30 days after the date of such notice or such other date as shall be
mutually agreed by the Administrative Agent and the Company). Incremental
Commitments may be provided by any Lender or by one or more banks or other
financial institutions identified by the Company; provided that (A) any Lender
approached to provide any Incremental Revolving Commitment or Incremental Term
Commitment may elect or decline, in its sole discretion, to provide such
Incremental Revolving Commitment or Incremental Term Commitment and (B) any
Person that the Company proposes to become an Incremental Lender, if such Person
is not already a Lender hereunder, shall be subject to the approval of the
Administrative Agent and, in the case of any proposed Incremental Revolving
Lender, each Issuing Bank and each Swingline Lender (which approval shall not be
unreasonably withheld). The Company and each Incremental Lender shall execute
and deliver an Incremental Commitment Agreement and such other documentation as
the Administrative Agent shall reasonably specify to evidence the Incremental
Commitment of such Incremental Lender and/or its status as a Lender hereunder.

(ii) The terms and conditions of any Incremental Revolving Commitment and loans
and other extensions of credit to be made thereunder shall be identical to those
of the Revolving Commitments and the Revolving Loans and other extensions of
credit made thereunder, and shall be treated as a single Class with such
Revolving Commitments and Revolving Loans. The terms and conditions of any
Incremental Term Commitments and the Incremental Term Loans to be made
thereunder shall be, except as otherwise set forth herein or in the applicable
Incremental Commitment Agreement, identical to those of the Term Commitments and
the Term Loans; provided that (i) the weighted average life to maturity of any
Incremental Term Loans shall be no shorter than the remaining weighted average
life to maturity of the Terms Loans and (ii) no Incremental Term Loan shall
mature prior to the Maturity Date. Any Incremental Term Commitments established
pursuant to an Incremental Commitment Agreement that have identical terms and
conditions, and any Incremental Term Loans made thereunder, shall be designated
as a separate series of Incremental Term Commitments and Incremental Term Loans
for all purposes of this Agreement.

(iii) On the effective date of any Incremental Revolving Commitments (the
“Incremental Revolving Commitment Effective Date”), (i) the aggregate principal
amount of the Revolving Loans outstanding (the “Initial Loans”) immediately
prior to giving effect to such Incremental Revolving Commitment Effective Date
shall be deemed to be paid, (ii) each Incremental Revolving Lender that shall
have been a Revolving Lender prior to the Incremental Revolving Commitment
Effective Date shall pay to the Administrative Agent in same day funds an amount
equal to the difference between (A) the product of (1) such Lender’s Applicable
Percentage (calculated after giving effect to

 

36



--------------------------------------------------------------------------------

the Incremental Revolving Commitments), multiplied by (2) the amount of the
Subsequent Borrowings (as hereinafter defined) and (B) the product of (1) such
Lender’s Applicable Percentage (calculated without giving effect to the
Incremental Revolving Commitments), multiplied by (2) the amount of the Initial
Loans, (iii) each Incremental Revolving Lender that shall not have been a
Revolving Lender prior to the Incremental Revolving Commitment Effective Date
shall pay to the Administrative Agent in same day funds an amount equal to the
product of (1) such Incremental Revolving Lender’s Applicable Percentage
(calculated after giving effect to the Incremental Revolving Commitments)
multiplied by (2) the amount of the Subsequent Borrowings, (iv) after the
Administrative Agent receives the funds specified in clauses (ii) and
(iii) above, the Administrative Agent shall pay to each Revolving Lender that is
not an Incremental Revolving Lender the portion of such funds that is equal to
the excess of (A) the product of (1) such Revolving Lender’s Applicable
Percentage (calculated without giving effect to the Incremental Revolving
Commitments) multiplied by (2) the amount of the Initial Loans, over (B) the
product of (1) such Revolving Lender’s Applicable Percentage (calculated after
giving effect to the Incremental Revolving Commitments) multiplied by (2) the
amount of the Subsequent Borrowings, (v) after the effectiveness of the
Incremental Revolving Commitments, the Company shall be deemed to have made new
Borrowings (the “Subsequent Borrowings”) in an aggregate principal amount equal
to the aggregate principal amount of the Initial Loans and of the types and for
the Interest Periods specified in a Borrowing Request delivered to the
Administrative Agent in accordance with Section 2.03, (vi) each Revolving Lender
shall be deemed to hold its Applicable Percentage of each Subsequent Borrowing
(calculated after giving effect to the Incremental Revolving Commitments) and
(vii) the Company shall pay each Revolving Lender any and all accrued but unpaid
interest on the Initial Loans. The deemed payments made pursuant to clause
(i) above in respect of each Eurocurrency Loan shall be subject to
indemnification by the Company pursuant to the provisions of Section 2.16 if the
Incremental Revolving Commitment Effective Date occurs other than on the last
day of the Interest Period relating thereto and breakage costs result. In the
case of any Incremental Revolving Commitments that have become effective at a
time when Loans denominated in both Euro and US Dollars shall be outstanding,
the amounts payable by the Revolving Lenders pursuant to this paragraph shall be
paid in Euro and US Dollars in proportion to the principal amounts of the Euro
and US Dollar denominated Revolving Loans outstanding on the Incremental
Revolving Commitment Effective Date.

(iv) Incremental Commitments established pursuant to this Section shall become
effective on the date specified in the notice delivered by the Company pursuant
to the second sentence of paragraph (a) above.

(v) Notwithstanding the foregoing, no Incremental Commitments shall become
effective under this Section unless, (i) on the date of effectiveness thereof,
the conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied (without giving effect to the phrase “As of the date hereof,” in
Section 3.06 or 3.07(b)) and the Administrative Agent shall have received a
certificate to that effect dated such date and executed by the chief financial
officer of the Company, and (ii) the Administrative Agent shall have received
documents consistent with those delivered under clauses (b) and (c)

 

37



--------------------------------------------------------------------------------

of Section 4.01 as to the corporate power and authority of the Company to borrow
hereunder after giving effect to such Incremental Commitment. Each Incremental
Commitment Agreement may, without the consent of any Lender other than the
applicable Incremental Lenders, effect, by amendment or amendment and
restatement, such mechanical amendments (which shall not include amendments to
or waivers under Articles V, VI or VII) to this Agreement and the other Loan
Documents (including provisions hereof or thereof that would otherwise require
the consent of all Lenders) as may be necessary or appropriate, in the opinion
of the Administrative Agent, to provide for the applicable Incremental
Commitments and the loans and other extensions of credit thereunder and
otherwise to give effect to the provisions of this Section, including any
amendment necessary to treat the applicable Incremental Term Commitments and
Incremental Term Loans as a new “Class” of commitments and loans hereunder;
provided that no such Incremental Commitment Agreement shall effect any
amendment or waiver referred to in Section 9.02(b)(2)(i), (ii) or (iii), or any
other amendment or waiver that by the terms of this Agreement requires the
consent of each Lender affected thereby (except to the extent each required
consent shall have been obtained).

(vi) Upon the effectiveness of an Incremental Commitment of any Incremental
Lender, (i) such Incremental Lender shall be deemed to be a “Lender” (and a
Lender in respect of Commitments and Loans of the applicable Class) hereunder,
and henceforth shall be entitled to all the rights of and benefits accruing to,
and bound by all agreements, acknowledgements and other obligations of, a Lender
(or a Lender in respect of Commitments and Loans of the applicable Class)
hereunder and under the other Loan Documents and (ii) in the case of any
Incremental Revolving Commitment, (A) such Incremental Revolving Commitment
shall constitute (or, in the event such Incremental Lender already has a
Revolving Commitment, shall increase) the Revolving Commitment of such
Incremental Lender and (B) the aggregate Revolving Commitment shall be increased
by the amount of such Incremental Revolving Commitment, in each case, subject to
further increase or reduction from time to time as set forth in the definition
of the term “Revolving Commitment”.

(vii) Subject to the terms and conditions set forth herein and in the applicable
Incremental Commitment Agreement, each Lender holding an Incremental Term
Commitment shall make a loan to the Company in an amount equal to such
Incremental Term Commitment on the date specified in such Incremental Commitment
Agreement.

(viii) The Administrative Agent shall notify the Lenders promptly upon receipt
by the Administrative Agent of any notice from the Company referred to in
Section 2.10(a) and of the effectiveness of any Incremental Commitments, in each
case advising the Lenders of the details thereof (including each amendment
effected pursuant to an Incremental Commitment Agreement) and, in the case of
effectiveness of any Incremental Revolving Commitments, of the Applicable
Percentages of the Revolving Lenders after giving effect thereto.

 

38



--------------------------------------------------------------------------------

(k) Prepayment of Loans. (i) The Company shall have the right at any time and
from time to time to prepay any Borrowing of the Company in whole or in part,
subject to prior notice in accordance with paragraph (d) of this Section.

(ii) If the aggregate Exposures of any Class shall exceed the aggregate
Commitments of such Class, then (i) on the last day of any Interest Period for
any Eurocurrency Revolving Borrowing and (ii) on any other date in the event ABR
Revolving Borrowings of such Class shall be outstanding, the Company shall
prepay Revolving Loans of such Class in an amount equal to the lesser of (A) the
amount necessary to eliminate such excess (after giving effect to any other
prepayment of Loans on such day) and (B) the amount of the applicable Borrowings
referred to in clause (i) or (ii), as applicable. If, on any Reset Date, the
aggregate amount of the Exposures of any Class shall exceed 105% of the
aggregate Commitments of such Class, then the Company shall, not later than the
next Business Day, prepay one or more Borrowings of such Class in an aggregate
principal amount sufficient to eliminate such excess.

(iii) Prior to any prepayment of Borrowings hereunder, the Company shall select
the Borrowing or Borrowings to be prepaid and shall specify such selection in
the notice of such prepayment pursuant to paragraph (d) of this Section.

(iv) The Company shall notify the Administrative Agent in writing, by facsimile
or other electronic communication, or, except in the case of a Borrowing
denominated in Euro, by telephone (which must be confirmed by facsimile or other
electronic communication) of any prepayment of a Borrowing hereunder not later
than 11:00 a.m., Local Time, three Business Days before the date of such
prepayment (to the extent practicable, in the case of a prepayment under
paragraph (b) above). Each such notice shall be irrevocable and shall specify
the prepayment date and the principal amount of each Borrowing or portion
thereof to be prepaid; provided that, if a notice of prepayment is given in
connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09(c), then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.09(c).
Promptly following receipt of any such notice, the Administrative Agent shall
advise the applicable Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by (i) accrued interest to
the extent required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16.

(l) Fees. (i) The Company agrees to pay to the Administrative Agent for the
account of each Lender a facility fee, which shall accrue (i) with respect to
Revolving Lenders, at the Applicable Rate with respect to the facility fee
(A) on the daily amount of the Revolving Commitment of such Lender (whether used
or unused) during the period from and including the date hereof to but excluding
the date on which the last of such Revolving Commitments terminates and
(B) after the Revolving Commitments terminate, on the daily amount of such
Lender’s Revolving Exposure to but excluding the date on which such Lender
ceases to have any such Revolving Exposure and (ii) with

 

39



--------------------------------------------------------------------------------

respect to Term Lenders, at the Applicable Rate with respect to the facility fee
on the daily amount of such Lender’s Term Loan Exposure to but excluding the
date on which such Lender ceases to have any Term Loan Exposure. Accrued
facility fees shall be payable in arrears on the last day of March, June,
September and December of each year, commencing on the first such date to occur
after the date hereof, and on the date on which all the Commitments shall have
terminated and the Lenders shall have no further Exposures. All facility fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(ii) The Company agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the Applicable Rate used to
determine the interest rate applicable to Eurocurrency Revolving Loans on the
daily amount of such Revolving Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the date hereof to but excluding the later of the date on which
such Revolving Lender’s Revolving Commitment terminates and the date on which
such Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank a
fronting fee, which shall accrue at the rate of 0.125% per annum on the actual
daily amounts of the LC Exposure attributable to Letters of Credit issued by it
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the date hereof to but excluding the later
of the date of termination of the Revolving Commitments and the date on which
there ceases to be any LC Exposure, as well as such Issuing Bank’s standard fees
with respect to the issuance, amendment, renewal or extension of any Letter of
Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued under this paragraph through and including the last day of March,
June, September and December of each year shall be payable on such last day,
commencing on the first such date to occur after the date hereof; provided that
all such fees shall be payable on the date on which the Revolving Commitments
terminate and any such fees accruing after the date on which the Revolving
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Banks pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees payable under this paragraph
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

(iii) The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.

(iv) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for prompt distribution, in the case of facility
fees and participation fees with respect to Letters of Credit, to the Lenders.
Fees paid hereunder shall not be refundable.

 

40



--------------------------------------------------------------------------------

(m) Interest. (i) The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Rate.

(ii) The Loans comprising each Eurocurrency Borrowing shall bear interest (i) in
the case of Loans denominated in US Dollars, at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate and (b) in
the case of Loans denominated in Euro, at the LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

(iii) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee payable by the Company hereunder is not paid when due, whether at
stated maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% per annum plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this Section
or (ii) in the case of any other amount, 2% per annum plus the rate applicable
to ABR Revolving Loans as provided in paragraph (a) above.

(iv) Accrued interest on each Loan shall be payable by the Company in arrears on
each Interest Payment Date for such Loan; provided that (i) interest accrued
pursuant to paragraph (c) above shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan (other than a prepayment of an ABR
Revolving Loan prior to the end of the Revolving Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(v) All interest hereunder shall be computed on the basis of a year of 360 days,
except that (i) interest on LC Disbursements denominated in Sterling and
(ii) interest computed by reference to the Alternate Base Rate at times when the
Alternate Base Rate is based on the Prime Rate shall be computed on the basis of
a year of 365 days (or, except in the case of LC Disbursements denominated in
Sterling, 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

(n) Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a Eurocurrency Borrowing denominated in any currency:

(i) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate means do not exist for ascertaining the
Adjusted LIBO Rate or LIBO Rate for such Interest Period; or

(ii) the Administrative Agent is advised by a majority in interest of the
Lenders that would participate in such Borrowing that the Adjusted LIBO Rate or
LIBO

 

41



--------------------------------------------------------------------------------

Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
applicable Lenders by telephone, facsimile or other electronic communication as
promptly as practicable thereafter and, until the Administrative Agent notifies
the Company and the applicable Lenders that the circumstances giving rise to
such notice no longer exist, (i) any Interest Election Request that requests the
conversion of any Revolving Borrowing denominated in such currency to, or
continuation of any Revolving Borrowing denominated in such currency as, a
Eurocurrency Borrowing shall be ineffective, and any Eurocurrency Borrowing
denominated in such currency that is requested to be continued shall be repaid
on the last day of the then current Interest Period applicable thereto, and
(ii) any Borrowing Request for a Eurocurrency Revolving Borrowing denominated in
such currency shall be ineffective.

(o) Increased Costs. (i) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve to the extent reflected in the Adjusted LIBO Rate) or any Issuing Bank;

(ii) subject any Lender or Issuing Bank to any Taxes (other than Taxes on or
with respect to payments by the Company hereunder, which shall be governed
solely by Section 2.17, whether or not such Taxes are Excluded Taxes),
assessments or other charges on its loans or commitments, or its deposits,
reserves, other liabilities or capital attributable thereto; or

(iii) impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurocurrency Loans made by such
Lender or any Letter of Credit or participations therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurocurrency Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or Issuing
Bank hereunder (whether of principal, interest or otherwise), then the Company
will pay to such Lender or Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or Issuing Bank for such
additional costs incurred or reduction suffered.

(ii) If any Lender or Issuing Bank reasonably determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Bank’s capital or on the
capital of such Lender’s or Issuing Bank’s holding company, if any, as a
consequence of this

 

42



--------------------------------------------------------------------------------

Agreement or the Loans made by, or participations in Letters of Credit held by,
such Lender, or the Letters of Credit issued by such Issuing Bank, to a level
below that which such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or Issuing Bank’s policies and the policies of such
Lender’s or Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time the Company will pay to such Lender or
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or Issuing Bank or such Lender’s or Issuing Bank’s
holding company for any such reduction suffered.

(iii) A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section, and setting forth in reasonable detail the
calculations used by such Lender or Issuing Bank to determine such amount, shall
be delivered to the Company and shall be conclusive absent manifest error. The
Company shall pay to such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 15 Business Days after receipt
thereof. Any additional interest owed pursuant to paragraph (b) above shall be
determined by the relevant Lender, which determination shall be conclusive
absent manifest error, and notified to the Company (with copies to the
Administrative Agent) at least five Business Days before each date on which
interest is payable for the relevant Loan, and such additional interest so
notified to the Company by such Lender shall be payable to the Administrative
Agent for the account of such Lender on each date on which interest is payable
for such Loan.

(iv) Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Company shall not be required to compensate a Lender or Issuing Bank pursuant to
this Section for any increased costs or reductions incurred more than 180 days
prior to the date that such Lender or Issuing Bank, as the case may be, notifies
the Company of the Change in Law giving rise to such increased costs or
reductions; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof.

(p) Break Funding Payments. In the event of (a) the payment (or deemed payment
pursuant to Section 2.10) of any principal of any Eurocurrency Loan other than
on the last day of an Interest Period applicable thereto (including as a result
of an Event of Default), (b) the conversion of any Eurocurrency Loan to a Loan
of a different Type or Interest Period other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(d) and is
revoked in accordance therewith), or (d) the assignment or deemed assignment of
any Eurocurrency Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Company pursuant to
Section 2.19, then, in any such event, the Company shall compensate each Lender
for the

 

43



--------------------------------------------------------------------------------

loss, cost and expense attributable to such event. In the case of a Eurocurrency
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate or LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate such Lender would bid
were it to bid, at the commencement of such period, for deposits in the
applicable currency of a comparable amount and period from other banks in the
London interbank market. A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section, and
setting forth in reasonable detail the calculations used by such Lender to
determine such amount or amounts, shall be delivered to the Company and shall be
conclusive absent manifest error. The Company shall pay such Lender the amount
shown as due on any such certificate within 15 Business Days after receipt
thereof.

(q) Taxes. (i) Any and all payments by or on account of the Company hereunder or
under any other Loan Document shall be made free and clear of and without
deduction for any Taxes, except to the extent required by law; provided that if
the Company shall be required to deduct any Indemnified Taxes or Other Taxes
from such payments, then (i) the sum payable shall be increased as necessary so
that after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent, the
applicable Lender or Issuing Bank, as the case may be, receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Company shall make such deductions and (iii) the Company shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

(ii) In addition, the Loan Parties shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law; provided, however,
that the Loan Parties shall not be required to pay any such Other Taxes (i) that
are being contested in good faith by appropriate proceedings while the contest
is being diligently conducted and (ii) for which adequate reserves are
established in accordance with GAAP.

(iii) The Company shall indemnify the Administrative Agent, each Lender and each
Issuing Bank, within 15 Business Days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes paid by the Administrative
Agent, such Lender or Issuing Bank, as the case may be, on or with respect to
any payment by or on account of any obligation of the Company hereunder or under
any other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability setting forth in
reasonable detail the circumstances giving rise thereto and the

 

44



--------------------------------------------------------------------------------

calculations used by such Lender to determine the amount thereof delivered to
the Company by a Lender or Issuing Bank, or by the Administrative Agent, on its
own behalf or on behalf of a Lender or Issuing Bank, shall be conclusive absent
manifest error.

(iv) As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Company to a Governmental Authority, the Company shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(v) Each Lender shall severally indemnify the Administrative Agent for any Taxes
(but, in the case of any Indemnified Taxes or Other Taxes, only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes or Other Taxes and without limiting the obligation of the
Loan Parties to do so) attributable to such Lender that are paid or payable by
the Administrative Agent in connection with any Loan Document and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. The indemnity under this Section 2.17(e) shall be paid within 10 days
after the Administrative Agent delivers to the applicable Lender a certificate
stating the amount of Taxes so paid or payable by the Administrative Agent. Such
certificate shall be conclusive of the amount so paid or payable absent manifest
error.

(vi) (i) Any Lender that is from time to time entitled to an exemption from, or
reduction of, any applicable withholding Tax with respect to any payments under
any Loan Document shall deliver to the Company and the Administrative Agent, at
the time or times reasonably requested by the Company or the Administrative
Agent, such properly completed and executed documentation reasonably requested
by the Company or the Administrative Agent as will permit such payments to be
made without, or at a reduced rate of, withholding. In addition, any Lender, if
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by law or reasonably requested by the Company or the
Administrative Agent as will enable the Company or the Administrative Agent to
determine whether or not such Lender is subject to any withholding (including
backup withholding) or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(a) through (e) below) shall not be required if
in the Lender’s judgment such completion, execution or submission would subject
such Lender to any material unreimbursed cost or expense or would materially
prejudice the legal or commercial position of such Lender. Upon the reasonable
request of such Company or the Administrative Agent, any Lender shall update any
form or certification previously delivered pursuant to this Section 2.17(f). If
any form or certification previously delivered pursuant to this Section expires
or becomes obsolete or inaccurate in any respect with respect to a Lender, such
Lender shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify such Company and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

 

45



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing, any Lender shall, if it
is legally eligible to do so, deliver to the Company and the Administrative
Agent (in such number of copies reasonably requested by the Company and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

in the case of a Lender that is a US Person, IRS Form W-9 certifying that such
Lender is exempt from US Federal backup withholding tax;

in the case of a Non-US Lender legally eligible to claim the benefits of an
income tax treaty to which the United States is a party (1) with respect to
payments of interest under any Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
US Federal withholding Tax pursuant to the “interest” article of such tax treaty
and (2) with respect to any other applicable payments under this Agreement,
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, US Federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

in the case of a Non-US Lender for whom payments under this Agreement constitute
income that is effectively connected with such Lender’s conduct of a trade or
business in the United States, IRS Form W-8ECI;

in the case of a Non-US Lender legally eligible to claim the benefits of the
exemption for portfolio interest under Section 881(c) of the Code both
(1) IRS Form W-8BEN of IRS Form W-8BEN-E, as applicable, and (2) a certificate
substantially in the form of Exhibit F (a “US Tax Certificate”) to the effect
that such Lender is not (a) a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (b) a “10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code (c) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (d) conducting a trade or
business in the United States with which the relevant interest payments are
effectively connected;

in the case of a Non-US Lender that is not the beneficial owner of payments made
under this Agreement (including a partnership or a participating Lender) (1) an
IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed in
clauses (a), (b), (c), (d) and (f) of this paragraph (f)(ii) that would be
required of each such beneficial owner or partner of such partnership if such
beneficial owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
US Tax Certificate on behalf of such partners; or

 

46



--------------------------------------------------------------------------------

any other form prescribed by law as a basis for claiming exemption from, or a
reduction of, US Federal withholding Tax together with such supplementary
documentation necessary to enable the Company or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
US Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

(vii) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including additional amounts paid pursuant to
this Section 2.17), it shall pay to the indemnifying party an amount equal to
such refund (but only to the extent of indemnity payments made under this
Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including any Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid to such indemnifying party pursuant to the previous sentence (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event such indemnified party is required to repay such refund
to such Governmental Authority. Notwithstanding anything to the contrary in this
Section 2.17(g), in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this Section 2.17(g) to the extent
that such payment would place such indemnified party in a less favorable
position (on a net after-Tax basis) than such indemnified party would have been
in if the indemnification payments or additional amounts giving rise to such
refund had never been paid. This Section 2.17(g) shall not be construed to
require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes which it deems confidential) to the
indemnifying party or any other Person.

(viii) For purposes of determining US Federal withholding Taxes imposed by
FATCA, from and after the effective date of the First Amendment, the Company and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

47



--------------------------------------------------------------------------------

(ix) Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(x) For purposes of this Section 2.17, the term “Lender” includes any Issuing
Bank and the term “applicable law” includes FATCA.

(r) Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (i) The Company
shall make each payment required to be made by it hereunder or under any other
Loan Document (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder (or, if no such time
is expressly required, prior to 12:00 noon, Local Time) on the date when due, in
immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent to the applicable account specified in
Schedule 2.18 or, in any such case, to such other account as the Administrative
Agent shall from time to time specify in a notice delivered to the Company;
provided that payments to be made directly to an Issuing Bank as expressly
provided herein and payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03
shall be made directly to the Persons entitled thereto and payments pursuant to
other Loan Documents shall be made to the Persons specified therein (it being
agreed that the Company will be deemed to have satisfied their obligations with
respect to payments referred to in this proviso if they shall make such payments
to the persons entitled thereto in accordance with instructions provided by the
Administrative Agent; the Administrative Agent agrees to provide such
instructions upon request, and the Company will not be deemed to have failed to
make such a payment if it shall transfer such payment to an improper account or
address as a result of the failure of the Administrative Agent to provide proper
instructions). The Administrative Agent shall distribute any such payments
received by it for the account of any Lender or other Person promptly following
receipt thereof at the appropriate lending office or other address specified by
such Lender or other Person. If any payment hereunder shall be due on a day that
is not a Business Day, the date for payment shall be extended to the next
succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder of principal or interest in respect of any Loan or LC Disbursement
shall, except or otherwise expressly provided herein, be made in the currency of
such Loan or LC Disbursement; all other payments hereunder and under each other
Loan Document shall be made in US Dollars. Any payment required to be made by
the Administrative Agent hereunder shall be deemed to have been made by the time
required if the Administrative Agent shall, at or before such time, have taken
the necessary steps to make such payment in accordance with the regulations or
operating procedures of the clearing or settlement system used by the
Administrative Agent to make such payment.

(ii) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on its
Loans or

 

48



--------------------------------------------------------------------------------

participations in LC Disbursements resulting in such Lender receiving payment of
a greater proportion of the aggregate amount of its Loans and participations in
LC Disbursements and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Loans and participations
in LC Disbursements of other Lenders to the extent necessary so that the benefit
of all such payments shall be shared by the Lenders ratably in accordance with
the aggregate amount of their respective Loans and participations in LC
Disbursements and accrued interest thereon; provided that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Company pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Company or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Company consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Company rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.

(iii) Unless the Administrative Agent shall have received notice from the
Company prior to the date on which any payment is due for the account of all or
certain of the Lenders or Issuing Banks hereunder that the Company will not make
such payment, the Administrative Agent may assume that the Company has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the applicable Lenders or Issuing Banks, as the case
may be, the amount due. In such event, if the Company has not in fact made such
payment, then each of the applicable Lenders or Issuing Banks, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or Issuing Bank with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at a rate determined
by the Administrative Agent in accordance with banking industry practices on
interbank compensation.

(iv) If any Lender shall fail to make any payment required to be made by it to
the Administrative Agent pursuant to this Agreement, then the Administrative
Agent may, in its discretion (notwithstanding any contrary provision hereof),
apply any amounts thereafter received by them for the account of such Lender to
satisfy such Lender’s obligations to the Administrative Agent until all such
unsatisfied obligations are fully paid.

(s) Mitigation Obligations; Replacement of Lenders. (i) If any Lender requests
compensation under Section 2.15, or if the Company is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to

 

49



--------------------------------------------------------------------------------

designate a different lending office for funding or booking its Loans hereunder
or to assign and delegate its rights and obligations hereunder to another of its
offices, branches or Affiliates, if, in the judgment of such Lender, such
designation or assignment and delegation (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Company hereby agrees to
pay all reasonable, direct, out-of-pocket costs and expenses incurred by any
Lender in connection with any such designation or assignment and delegation.

(ii) If (i) any Lender requests compensation under Section 2.15, (ii) any Loan
Party is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, (iii) any
Lender fails to approve any matter requiring the approval of all Lenders or such
Lender that has been approved by the Required Lenders or (iv) any Lender becomes
a Defaulting Lender, then the Company may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Company shall have received the prior written
consent of the Administrative Agent (and if a Revolving Commitment is being
assigned, each Issuing Bank and Swingline Lender), which consent shall not be
unreasonably withheld and (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee or the Company. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Company to require such assignment and delegation cease to apply. Each party
hereto agrees that an assignment and delegation required pursuant to this
paragraph may be effected pursuant to an Assignment and Assumption executed by
the Company, the Administrative Agent and the assignee and that the Lender
required to make such assignment and delegation need not be a party thereto.

(t) Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Revolving Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Revolving Lender is a
Defaulting Lender:

(i) the facility fee shall cease to accrue on the unused amount of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.12(a);

(ii) the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other

 

50



--------------------------------------------------------------------------------

modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;

(iii) if any Swingline Exposure or LC Exposure exists at the time such Revolving
Lender becomes a Defaulting Lender then:

(i) the Swingline Exposure and LC Exposure of such Defaulting Lender (other than
any portion of such Swingline Exposure (x) referred to in clause (b) of the
definition of Swingline Exposure or (y) with respect to which such Defaulting
Lender shall have funded its participation as contemplated by Section 2.04(c))
shall be reallocated among the Non-Defaulting Lenders ratably in accordance with
their respective Commitments but only to the extent that such reallocation does
not result in the Revolving Exposure of any Non-Defaulting Lender exceeding such
Non-Defaulting Lender’s Revolving Commitment;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Administrative Agent (A) first, prepay the portion of such
Defaulting Lender’s Swingline Exposure that has not been reallocated and
(B) second, cash collateralize for the benefit of each Issuing Bank the portion
of such Defaulting Lender’s LC Exposure that has not been reallocated in
accordance with the procedures set forth in Section 2.05(j) for so long as such
LC Exposure is outstanding;

(iii) if the Company shall cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Company shall not be
required to pay participation fees to such Defaulting Lender pursuant to
Section 2.12(b) with respect to such portion of such Defaulting Lender’s LC
Exposure for so long as such Defaulting Lender’s LC Exposure is cash
collateralized;

(iv) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.12(a) and 2.12(b) shall be adjusted to give effect to such
reallocation; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
as to such LC Exposure or portion thereof, without prejudice to any rights or
remedies of any Issuing Bank or any other Lender hereunder, all facility fees
that otherwise would have been payable pursuant to Section 2.12(a) to such
Defaulting Lender and participation fees payable pursuant to Section 2.12(b) to
such Defaulting Lender with respect to such Defaulting Lender’s LC Exposure
shall be payable to the Issuing Banks until and to the extent that such LC
Exposure is reallocated and/or cash collateralized; and

 

51



--------------------------------------------------------------------------------

(iv) so long as such Revolving Lender is a Defaulting Lender, no Swingline
Lender shall be required to fund any Swingline Loan and no Issuing Bank shall be
required to issue, amend, renew or extend any Letter of Credit, unless, in each
case, the related exposure and the Defaulting Lender’s then outstanding
Swingline Exposure or LC Exposure, as applicable, will be fully covered by the
Revolving Commitments of the Non-Defaulting Lenders and/or cash collateral
provided by the Company in accordance with Section 2.20(c), and participating
interests in any such funded Swingline Loan or in any such issued, amended,
reviewed or extended Letter of Credit will be allocated among the Non-Defaulting
Lenders in a manner consistent with Section 2.20(c) (and such Defaulting Lender
shall not participate therein).

(v) In the event that the Administrative Agent, the Company, each Swingline
Lender and each Issuing Bank agree that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Revolving Lenders shall be readjusted
to reflect the inclusion of such Lender’s Revolving Commitment and on such date
such Lender shall purchase at par such of the Revolving Loans of the other
Revolving Lenders as the Administrative Agent shall determine may be necessary
in order for such Revolving Lender to hold such Loans in accordance with its
Applicable Percentage.

(vi) The provisions of this Section 2.20 shall not impair any right, remedy or
recourse that the Company may have against any Lender for breach of its
obligations hereunder.

(u) Loan Modification Offers. (i) Without limiting the ability of the parties
hereto to amend this Agreement as provided in Section 9.02, the Company may on
one or more occasions, by written notice to the Administrative Agent, make one
or more offers (each, a “Loan Modification Offer”) to all the Lenders of one or
more Classes (each Class subject to such a Loan Modification Offer, an “Affected
Class”) to make one or more Permitted Amendments pursuant to procedures
reasonably specified by the Administrative Agent and reasonably acceptable to
the Company. Such notice shall set forth (i) the terms and conditions of the
requested Permitted Amendment and (ii) the date on which such Permitted
Amendment is requested to become effective (which shall not be less than 10
Business Days or more than 30 Business Days after the date of such notice,
unless otherwise agreed to by the Administrative Agent). Permitted Amendments
shall become effective only with respect to the Loans and Commitments of the
Lenders of the Affected Class that accept the applicable Loan Modification Offer
(such Lenders, the “Accepting Lenders”) and, in the case of any Accepting
Lender, only with respect to such Lender’s Loans and Commitments of such
Affected Class as to which such Lender’s acceptance has been made.

(ii) A Permitted Amendment shall be effected pursuant to a Loan Modification
Agreement executed and delivered by the Company, each applicable Accepting
Lender and the Administrative Agent; provided that no Permitted Amendment shall
become effective unless the Company shall have delivered to the Administrative
Agent such legal opinions, board resolutions, secretary’s certificates,
officer’s certificates and other documents as shall reasonably be requested by
the Administrative Agent in

 

52



--------------------------------------------------------------------------------

connection therewith. The Administrative Agent shall promptly notify each Lender
as to the effectiveness of each Loan Modification Agreement. Each Loan
Modification Agreement may, without the consent of any Lender other than the
applicable Accepting Lenders, effect such amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to give effect to the provisions of this Section,
including any amendments necessary to treat the applicable Loans and/or
Commitments of the Accepting Lenders as a new “Class” of loans and/or
commitments hereunder; provided that, in the case of any Loan Modification Offer
relating to Revolving Commitments or Revolving Loans, except as otherwise agreed
to by each Issuing Bank and Swingline Lender, (i) the allocation of the
participation exposure with respect to any then-existing or subsequently issued
or made Letter of Credit or Swingline Loan as between the commitments of such
new “Class” and the remaining Revolving Commitments shall be made on a ratable
basis as between the commitments of such new “Class” and the remaining Revolving
Commitments and (ii) the Revolving Availability Period and the Maturity Date, as
such terms are used in reference to Letters of Credit or Swingline Loans, may
not be extended without the prior written consent of each Issuing Bank and
Swingline Lender.

SECTION 13.

Representations and Warranties

The Company represents and warrants as follows:

(a) Corporate Existence and Standing. The Company and each Subsidiary is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, except for failures which, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect or
a material adverse effect on the rights or interests of the Lenders hereunder,
and has all requisite authority to conduct its business in each jurisdiction in
which the failure so to qualify could reasonably be expected to result in a
Material Adverse Effect.

(b) Authorization; No Violation. The Transactions are within each Loan Party’s
corporate or partnership powers, have been duly authorized by all necessary
corporate or partnership action and do not contravene (i) any Loan Party’s
charter, by-laws or other constitutive documents or (ii) any law or contractual
restriction binding on or affecting any Loan Party, except for contraventions of
contractual restrictions which individually or in the aggregate could not
reasonably be expected to result in a Material Adverse Effect or a material
adverse effect on the rights or interests of the Lender hereunder.

(c) Governmental Consents. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority or regulatory body is
required for the due execution, delivery and performance by the Loan Parties of
this Agreement or the other Loan Documents.

 

53



--------------------------------------------------------------------------------

(d) Validity. This Agreement is, and the other Loan Documents when executed and
delivered will be, the legal, valid and binding obligations of the Loan Parties
party thereto, enforceable against such Loan Parties in accordance with their
respective terms, subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors’
rights generally and to the effect of general principles of equity (regardless
of whether such enforceability is considered in a proceeding in equity or at
law).

(e) Use of Proceeds. The Company will use the proceeds of the Loans and the
Letters of Credit only for the purposes specified in the preamble to this
Agreement.

(f) Litigation. As of the date hereof, there is no pending or, to the best of
the knowledge of the Company, threatened action or proceeding affecting the
Company or any of its Subsidiaries before any court, Governmental Authority or
arbitrator, which could reasonably be expected to result in a Material Adverse
Effect, or which purports to affect the legality, validity or enforceability of
this Agreement or any other Loan Document.

(g) Financial Statements; No Material Adverse Change. (i) The consolidated
balance sheet of the Company and the Subsidiaries and the related consolidated
statements of income, shareholders’ equity and cash flows of the Company and the
Subsidiaries as at December 31, 2014, and for the year then ended, accompanied
by the report of PricewaterhouseCoopers LLC, as heretofore furnished to the
Lenders, fairly present in all material respects the consolidated financial
position of the Company and the Subsidiaries as at such dates and their
consolidated results of operations, shareholders’ equity and cash flows for the
periods then ended in conformity with GAAP.

(ii) As of the date hereof, there has been, since December 31, 2014, no Material
Adverse Effect.

(h) Investment Company Act. The Company is not an “investment company” or a
company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

(i) Taxes. The Company and each Subsidiary has timely filed or caused to be
filed all Tax returns and reports required to have been filed by it and has paid
or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which the Company or such Subsidiary, as applicable, has set aside on its
books adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

(j) ERISA. (i) No ERISA Event has occurred or is reasonably expected to occur
that, when taken together with all other such ERISA Events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

 

54



--------------------------------------------------------------------------------

(ii) The present value of all accumulated benefit obligations under each Plan
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87, as amended, or any successor standard) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that could reasonably be
expected to result in a Material Adverse Effect, and the present value of all
accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans by an amount that could reasonably be expected to result in a
Material Adverse Effect.

(k) Regulation U. Neither the Company nor any of the Subsidiaries is engaged in
the business of purchasing or carrying Margin Stock. The value of the Margin
Stock owned directly or indirectly by the Company and the Subsidiaries which is
subject to any arrangement hereunder described in the definition of “indirectly
secured” in Section 221.2 of Regulation U issued by the Board represents less
than 25% of the value of all assets of the Company and the Subsidiaries subject
to such arrangement. For the purpose of making the calculation pursuant to the
preceding sentence, to the extent consistent with Regulation U, treasury stock
shall be deemed not to be an asset of the Company and its Subsidiaries.

(l) Environmental Matters. The operations of the Company and each Subsidiary
comply in all material respects with all Environmental Laws, the noncompliance
with which could reasonably be expected to result in a Material Adverse Effect.

(m) Disclosure. None of the Confidential Information Memorandum or any other
information prepared and furnished by or on behalf of the Loan Parties to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains or will contain as of the date thereof (or,
in the case of any such information that is not dated, the earliest date on
which such information is furnished to the Administrative Agent or any Lender)
any material misstatement of fact or omits or will omit to state any material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Company represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

(n) Subsidiary Guarantors. The Subsidiary Guarantors include each Subsidiary of
the Company other than Excluded Subsidiaries and newly-acquired or created
Domestic Subsidiaries that are not yet required to have become Subsidiary
Guarantors under the definition of “Guarantee Requirement”.

(o) Anti-Corruption Laws and Sanctions. Anti-Corruption Laws and Sanctions. The
Company has implemented and maintains in effect policies and procedures designed
to ensure compliance by the Company, its Subsidiaries and their

 

55



--------------------------------------------------------------------------------

respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and the Company, its Subsidiaries and their respective
officers and employees and, to the knowledge of the Company, its directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Company, any Subsidiary or to the
knowledge of the Company, any of their respective directors, officers or
employees, or (b) to the knowledge of the Company, any agent of the Company or
any Subsidiary that will act in any capacity in connection with or benefit from
the credit facility established hereby, is a Sanctioned Person.

SECTION 14.

Conditions

(a) Effective Date. The amendment of the Pre-Amendment Credit Agreement in the
form of this Agreement, as provided in the First Amendment, shall not become
effective until the date on which each of the following conditions has been
satisfied (or waived in accordance with Section 9.02):

The Administrative Agent (or its counsel) shall have received from each party
hereto either (i) a counterpart of the First Amendment signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include facsimile or other electronic transmission of a signed signature
page of this First Amendment) that such party has signed a counterpart of this
First Amendment.

The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Morgan, Lewis & Bockius, LLP, counsel for the Company,
substantially in the form of Exhibit C-1 and (ii) the general counsel of the
Company, substantially in the form of Exhibit C-2. Each Loan Party hereby
requests such counsel to deliver such opinions.

The Administrative Agent shall have received such documents and certificates as
the Administrative Agent or its counsel may reasonably request relating to the
formation, existence and good standing of the Loan Parties and the authorization
of the Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

The Administrative Agent shall have received (i) a certificate, dated the
Effective Date and signed by the chief financial officer of the Company,
confirming that the conditions set forth in paragraphs (a) and (b) of
Section 4.02 and in paragraphs (f) and (g) of this Section have been satisfied.

The Administrative Agent, the Arrangers and each Lender shall have received all
fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent an invoice with respect thereto shall have been
received by the Company, reimbursement or payment of all out-of-pocket

 

56



--------------------------------------------------------------------------------

expenses (including fees, charges and disbursements of counsel) required to be
reimbursed or paid by the Company hereunder, under any other Loan Document, or
under any commitment letter or fee letter entered into in connection with the
credit facility established hereunder.

The Guarantee Requirement shall be satisfied.

All interest and fees accrued under the Pre-Amendment Credit Agreement for the
accounts of lenders that are not Lenders under this Agreement shall have been
paid.

The Lenders shall have received all documentation and other information required
by bank regulatory authorities under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act.

The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions shall be satisfied (or waived pursuant to
Section 9.02) on or prior to May 29, 2015.

(b) Each Credit Event. The obligation of each Lender to make a Loan on the
occasion of each Borrowing, and of each Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

The representations and warranties of the Loan Parties set forth in the Loan
Documents shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, other than representations which are
given as of a particular date, in which case such representations shall be true
and correct as of that date.

At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, and the application of the proceeds thereof, no Default shall have
occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Company on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

SECTION 15.

Affirmative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all

 

57



--------------------------------------------------------------------------------

Letters of Credit have expired or terminated and all LC Disbursements have been
reimbursed, the Company covenants and agrees with the Lenders that it will:

(a) Payment of Taxes, Etc. Pay and discharge, and cause each Subsidiary to pay
and discharge, before the same shall become delinquent, (i) all material taxes,
assessments and governmental charges or levies imposed upon it or upon its
income, profit or property, and (ii) all material lawful claims which, if
unpaid, might by law become a lien upon its property; provided, however, that
neither the Company nor any Subsidiary shall be required to pay or discharge any
such tax, assessment, charge or claim which is being contested in good faith and
by proper proceedings and with respect to which the Company shall have
established appropriate reserves in accordance with GAAP.

(b) Preservation of Existence, Etc. Preserve and maintain, and cause each
Subsidiary to preserve and maintain, its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business, except to the extent that failures to keep in effect such rights,
licenses, permits, privileges, franchises and, in the case of Subsidiaries only,
legal existence could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution not
prohibited under Section 6.04.

(c) Compliance with Laws, Etc. Comply, and cause each Subsidiary to comply, with
the requirements of all applicable laws, rules, regulations and orders of any
Governmental Authority (including, without limitation, all Environmental Laws),
noncompliance with which could reasonably be expected to result in a Material
Adverse Effect. The Company will maintain in effect and enforce policies and
procedures designed to ensure compliance by the Company, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions.

(d) Keeping of Books. Keep, and cause each Subsidiary to keep, proper books of
record and account in all material respects, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Company and each Subsidiary in accordance with GAAP consistently applied.

(e) Inspection. Permit, and cause each Subsidiary to permit, the Administrative
Agent, and its representatives and agents, to inspect any of the properties,
corporate books and financial records of the Company and its Subsidiaries, to
examine and make copies of the books of account and other financial records of
the Company and its Subsidiaries, and to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with, and to be advised as to the
same by, their respective officers or directors, at such reasonable times and
upon reasonable advance notice during normal business hours and intervals as the
Administrative Agent may reasonably designate.

 

58



--------------------------------------------------------------------------------

(f) Reporting Requirements. Furnish to the Administrative Agent for distribution
to each Lender:

As soon as available and in any event within 60 days after the end of each of
the first three quarters of each fiscal year of the Company (or, if earlier,
within 15 days after the date required to be filed with the Securities and
Exchange Commission, without giving effect to any extension of the time for
filing), a consolidated balance sheet of the Company and the consolidated
Subsidiaries as of the end of such quarter and consolidated statements of income
and changes in financial position (or consolidated statement of cash flow, as
the case may be) of the Company and the consolidated Subsidiaries for the period
commencing at the end of the previous fiscal year and ending with the end of
such quarter, certified by the chief financial officer of the Company as
presenting fairly, in all material respects, the consolidated financial position
and the consolidated results of operations and cash flows of the Company and its
consolidated Subsidiaries as of the end of and for such fiscal quarter and such
portion of such fiscal year in accordance with GAAP;

As soon as available and in any event within 105 days after the end of each
fiscal year of the Company (or, if earlier, within 15 days after the date
required to be filed with the Securities and Exchange Commission, without giving
effect to any extension of the time for filing), an audited consolidated balance
sheet of the Company and the consolidated Subsidiaries as of the end of such
year and audited consolidated statements of income and stockholder’s equity and
changes in financial position of the Company and the consolidated Subsidiaries
for such fiscal year and accompanied by a report of PricewaterhouseCoopers LLC,
independent registered public accounting firm of the Company, or other
independent registered public accounting firm of nationally recognized standing,
on the results of their examination of such consolidated annual financial
statements of the Company and the consolidated Subsidiaries, which report shall
be reported on without a “going concern” or like qualification or exception, or
qualification arising out of the scope of the audit, or shall be otherwise
reasonably acceptable to the Required Lenders;

Promptly after the sending or filing thereof, copies of all financial
information, reports and proxy materials the Company files with the Securities
and Exchange Commission under the Securities Exchange Act of 1934, as amended,
including, without limitation, all such reports that disclose material
litigation pending against the Company or any Subsidiary or any material
noncompliance with any Environmental Law on the part of the Company or any
Subsidiary;

Together with each delivery of financial statements pursuant to clause (a) or
(b) above, a certificate signed by the chief financial officer of the Company
(A) stating that no Default exists or, if any does exist, stating the nature and
status thereof and describing the action the Company proposes to take with
respect thereto, (B) demonstrating, in reasonable detail, the calculations used
by such officer to determine compliance with the financial covenants contained
in Sections 6.07 and 6.08 and (C) identifying the Subsidiaries, if any, that are
“Excluded Subsidiaries” under clause (h) of the definition of such term;

 

59



--------------------------------------------------------------------------------

With respect to each fiscal year for which the Company shall have an aggregate
Unfunded Liability of $30,000,000 or more for all of its single employer Plans
covered by Title IV of ERISA and all Multiemployer Plans covered by Title IV of
ERISA to which the Company has an obligation to contribute, as soon as
available, and in any event within ten months after the end of such fiscal year,
a statement of Unfunded Liabilities of each such Plan or Multiemployer Plan,
certified as correct by an actuary enrolled in accordance with regulations under
ERISA and a statement of estimated Withdrawal Liability as of the most recent
plan year end as customarily prepared by the trustees under the Multiemployer
Plans to which the Company has an obligation to contribute;

As soon as possible, and in any event within 30 days after the occurrence of
each event the Company knows is or may be a reportable event (as defined in
Section 4043 of ERISA, but excluding any reportable event with respect to which
the 30 day reporting requirement has been waived) with respect to any Plan or
Multiemployer Plan with an Unfunded Liability in excess of $30,000,000, a
statement signed by the chief financial officer of the Company describing such
reportable event and the action which the Company proposes to take with respect
thereto;

As soon as possible, and in any event within five Business Days after a
Responsible Officer of the Company shall become aware of the occurrence of each
Default, which Default is continuing on the date of such statement, a statement
of the chief financial officer of the Company setting forth details of such
Default or event and the action which the Company proposes to take with respect
thereto;

From time to time, such other information as to the business and financial
condition of the Company and the Subsidiaries and their compliance with the Loan
Documents as the Administrative Agent, or any Lender through the Administrative
Agent, may reasonably request; and

Promptly following a request therefor, all documentation and other information
that a Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.

Information required to be delivered to the Administrative Agent for
distribution to the Lenders pursuant to this Section shall be deemed to have
been so delivered or distributed, as the case may be, (i) on the date on which
such information, or one or more annual or quarterly reports containing such
information, shall have been delivered to the Administrative Agent and posted by
the Administrative Agent on an IntraLinks or similar website to which the
Lenders have been granted access or (ii) in the case of information referred to
in paragraphs (a), (b) and (c) of this Section, on the date on which the Company
provides notice to the Administrative Agent that such information is available
(A) on the website of the Securities and Exchange Commission at
http://www.sec.gov or (B) on the Company’s website at http://www.waters.com.
Information required to be delivered pursuant to this Section may also be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent.

 

60



--------------------------------------------------------------------------------

(g) Use of Proceeds and Letters of Credit. Use the proceeds of Borrowings
hereunder and the Letters of Credit for the purposes referred to in the recitals
to this Agreement, and not for any purpose that would entail a violation of any
applicable law or regulation (including, without limitation, Regulations U and X
of the Board). No part of the proceeds of any Borrowing and no Letter of Credit
shall be used by the Company or any Subsidiary (A) for the purpose of furthering
an offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws or (B) for the purpose of funding, financing or
facilitating any activities, businesses or transactions of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
businesses or transactions would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States.

(h) Guarantee Requirement. Cause the Guarantee Requirement to be satisfied at
all times.

SECTION 16.

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements have
been reimbursed, the Company covenants and agrees with the Lenders that it will
not:

(a) Subsidiary Debt. Permit any Subsidiary that is not a Subsidiary Guarantor to
create, incur, assume or permit to exist any Debt, except:

Debt created hereunder;

Debt to the Company or any other Subsidiary; and

other Debt; provided that the sum of (without duplication) (i) the principal
amount of all Debt permitted by this clause (c), (ii) the principal amount of
all Debt secured by Liens permitted by Section 6.02 and (iii) all Attributable
Debt in respect of Sale and Leaseback Transactions (other than Sale and
Leaseback Transactions entered into at the time the property subject thereto is
acquired or within 90 days thereafter) permitted by Section 6.03 does not at any
time exceed the greater of $180,000,000 or 15% of Consolidated Net Tangible
Assets.

(b) Liens Securing Debt. Create, incur, assume or permit to exist, or permit any
Subsidiary to create, incur, assume or permit to exist, any Lien on any property
or asset now owned or hereafter acquired by it securing Debt unless, after
giving effect thereto, the sum of (without duplication) (i) all Debt secured by
all such Liens, (ii) the principal amount of all Debt of Subsidiaries that are
not Subsidiary Guarantors

 

61



--------------------------------------------------------------------------------

permitted by Section 6.01(c) and (iii) all Attributable Debt in respect of Sale
and Leaseback Transactions (other than Sale and Leaseback Transactions entered
into at the time the property subject thereto is acquired or within 90 days
thereafter) permitted by Section 6.03 does not at any time exceed the greater of
$180,000,000 or 15% of Consolidated Net Tangible Assets. For the purpose of this
Section 6.02, Treasury Stock to the extent constituting Margin Stock shall be
deemed not to be an asset of the Company and its Subsidiaries.

(c) Sale and Leaseback Transactions. Enter into or be party to, or permit any
Subsidiary to enter into or be party to, any Sale and Leaseback Transaction
(other than any Sale and Leaseback Transaction entered into at the time the
property subject thereto is acquired or within 90 days thereafter) unless after
giving effect thereto the sum of (without duplication) (i) all Attributable Debt
permitted by this Section, (ii) the principal amount of all Debt of Subsidiaries
that are not Subsidiary Guarantors permitted by Section 6.01(c) and (iii) the
principal amount of all Debt secured by Liens permitted by Section 6.02(i) does
not exceed the greater of $180,000,000 or 15% of Consolidated Net Tangible
Assets.

(d) Merger, Consolidation, Etc. (i) In the case of the Company, merge or
consolidate with or into, or transfer or permit the transfer of all or
substantially all its consolidated assets to, any Person (including by means of
one or more mergers or consolidations of or transfers of assets by
Subsidiaries), except that the Company may merge or consolidate with any US
Corporation if (i) the Company shall be the surviving corporation in such merger
or consolidation, (ii) immediately after giving effect thereto no Default shall
have occurred and be continuing and (iii) the Company shall be in compliance
with the covenants set forth in Sections 6.07 and 6.08 as of and for the most
recently ended period of four fiscal quarters for which financial statements
shall have been delivered pursuant to Section 5.06, giving pro forma effect to
such merger or consolidation and any related incurrence of Debt as if they had
occurred at the beginning of such period, and the Administrative Agent shall
have received a certificate of the chief financial officer of the Company
setting forth computations demonstrating such compliance.

(ii) In the case of any Material Subsidiary, merge or consolidate with or into,
or transfer all or substantially all its assets to, any Person, except that
(i) any Material Subsidiary may merge into or transfer all or substantially all
its assets to the Company, (ii) any Material Subsidiary may merge or consolidate
with or transfer all or substantially all its assets to any Subsidiary; provided
that if either constituent corporation in such merger or consolidation, or the
transferor of such assets, shall be a Subsidiary Guarantor, then the surviving
or resulting corporation or the transferee of such assets, as the case may be,
must be or at the time of such transaction become a Subsidiary Guarantor and
(iii) so long as, at the time of and immediately after giving effect to such
transaction, no Default shall have occurred and be continuing, any Material
Subsidiary may merge or consolidate with or transfer all or substantially all
its assets to any Person other than the Company or a Subsidiary so long as such
transaction would not be prohibited by paragraph (a)(iii) above. Notwithstanding
the foregoing, nothing in this paragraph shall (a) so long as, at the time of
and immediately after giving effect to such

 

62



--------------------------------------------------------------------------------

transaction, no Event of Default shall have occurred and be continuing, prohibit
the Company or any Subsidiary from (i) transferring any assets of such Person to
acquire Foreign Subsidiaries, (ii) making capital or working capital
contributions to Foreign Subsidiaries in the ordinary course of business, or
(iii) selling or otherwise disposing of assets to a Foreign Subsidiary on
arm’s-length terms (as determined in good faith by the Company or the applicable
Subsidiary) or (b) require any Foreign Subsidiary to become a Subsidiary
Guarantor hereunder.

(iii) In the case of the Company, permit any Domestic Subsidiary to become a
subsidiary of a Foreign Subsidiary; provided that nothing in this paragraph
shall prevent the Company from acquiring, directly or indirectly, any Person
that at the time of and immediately after giving effect to such acquisition
would constitute a Foreign Subsidiary and would own any Domestic Subsidiary not
acquired by it in contemplation of such acquisition; provided further that
nothing in this paragraph shall prevent Subsidiaries, if any, that are “Excluded
Subsidiaries” under clause (c) of the definition of such term from becoming
subsidiaries of Foreign Subsidiaries.

For purposes of this Section 6.04, Treasury Stock to the extent constituting
Margin Stock shall be deemed not to be an asset of the Company.

(e) Change in Business. Fail to be engaged in the business conducted by the
Company and the Subsidiaries on the date hereof to an extent such that the
character of the business conducted by the Company and the Subsidiaries on the
date hereof, taken as a whole, shall be materially changed.

(f) Certain Restrictive Agreements. Enter into, or permit any Subsidiary to
enter into, any contract or other agreement that would limit the ability of any
Subsidiary to pay dividends or make loans or advances to, or to repay loans or
advances from, the Company or any other Subsidiary, other than (i) customary
non-assignment provisions in any lease or sale agreement relating to the assets
that are the subject of such lease or sale agreement, (ii) any restriction
binding on a Person acquired by the Company at the time of such acquisition,
which restriction is applicable solely to the Person so acquired and its
subsidiaries and was not entered into in contemplation of such acquisition,
(iii) in connection with any secured Debt permitted under Section 6.02,
customary restrictions on the transfer of the collateral securing such Debt and
(iv) customary restrictions agreed to by any Subsidiary in connection with any
Debt of such Subsidiary permitted under Section 6.01.

(g) Leverage Ratio. Permit the Leverage Ratio as of the end of any fiscal
quarter to exceed 3.50:1.00.

(h) Interest Coverage Ratio. Permit the Interest Coverage Ratio as of the end of
any fiscal quarter for the period of four consecutive fiscal quarters then ended
to be less than 3.50:1.00.

 

63



--------------------------------------------------------------------------------

SECTION 17.

Events of Default

If any of the following events (“Events of Default”) shall occur and be
continuing:

(i) The Company shall fail to pay (i) any amount of principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when due hereunder or
(ii) any interest, fee or other amount due hereunder and such default shall
continue for five days; or

(ii) Any representation or warranty made or deemed made by the Company or any
other Loan Party (or any of their respective officers) in connection with this
Agreement or any other Loan Document shall prove to have been incorrect in any
material respect when made or deemed made; provided, however, that no Event of
Default shall be deemed to exist by reason of the incorrectness of any
representation or warranty after such incorrectness shall have been cured (other
than by disclosure, which shall not be deemed to cure any breach of a
representation or warranty); or

(iii) The Company shall fail to maintain its corporate, limited liability
company or partnership existence as required by Section 5.02, or the Company
shall fail for five Business Days to comply with Section 5.06(g), or the Company
or any Subsidiary shall fail to perform or observe any term, covenant or
agreement contained in Section 5.07 or Article VI of this Agreement on its part
to be performed or observed; or

(iv) The Company or any Subsidiary shall (i) fail to perform or observe any
other term, covenant or agreement contained in this Agreement or any other Loan
Document on its part to be performed or observed (other than those failures or
breaches referred to in paragraphs (a), (b) and (c) above) and any such failure
shall remain unremedied for 30 days after written notice thereof has been given
to the Company by the Administrative Agent or the Required Lenders; or

(v) The Company or any Subsidiary shall fail to pay any amount of principal of,
interest on or premium with respect to, Material Debt (other than the Loans)
when due (whether at scheduled maturity or by required prepayment, acceleration,
demand or otherwise) and such failure shall continue beyond the applicable grace
period, if any, specified in the agreement or instrument governing such Debt, or
any other event shall occur or condition shall exist with respect to Material
Debt (other than the Loans) of the Company or such Subsidiary if the effect of
such other event or condition is to cause, or to permit the holder or holders of
such debt (or any trustee or agent on their behalf) to cause, such Material Debt
to become due, or to require such Material Debt to be prepaid or repurchased,
prior to the stated maturity thereof; or

(vi) The Company or any Subsidiary shall generally not pay its debts as such
debts become due, or shall admit in writing its inability to pay its debts
generally; or

 

64



--------------------------------------------------------------------------------

(vii) The Company or any Subsidiary shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against the
Company or such Subsidiary seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debt under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee or other
similar official for it or for any substantial part of its property; or the
Company or any such Subsidiary shall take corporate action to authorize any of
the actions set forth above in this paragraph (g); provided that, in the case of
any such proceeding filed or commenced against the Company or any Subsidiary,
such event shall not constitute an “Event of Default” hereunder unless either
(i) the same shall have remained undismissed or unstayed for a period of
60 days, (ii) an order for relief shall have been entered against the Company or
such Subsidiary under the federal bankruptcy laws as now or hereafter in effect
or (iii) the Company or such Subsidiary shall have taken corporate action
consenting to, approving or acquiescing in the commencement or maintenance of
such proceeding; or

(viii) Any judgment or judgments for the payment of money in excess of
$30,000,000 in the aggregate for all such judgments shall be rendered against
the Company or one or more Subsidiaries and (i) enforcement proceedings shall
have been commenced by any creditor upon such judgments or (ii) there shall be
any period of 10 consecutive days during which stays of enforcement of such
judgments, by reason of pending appeals or otherwise, shall not be in effect; or

(ix) Either (i) the PBGC shall terminate any single-employer Plan (as defined in
Section 4001(b)(2) of ERISA) that provides benefits for employees of the Company
or any Subsidiary and such plan shall have an Unfunded Liability in an amount in
excess of $30,000,000 at such time or (ii) Withdrawal Liability shall be
assessed against the Company or any Subsidiary in connection with any
Multiemployer Plan (whether under Section 4203 or Section 4205 of ERISA) and
such Withdrawal Liability shall be an amount in excess of $30,000,000; or

(x) the guarantee of any Subsidiary Guarantor under the Subsidiary Guarantee
Agreement or the Obligations of the Loan Parties under any Loan Document shall
not be (or shall be asserted by the Company or any Subsidiary Guarantor not to
be) valid or in full force and effect; or

(xi) a Change of Control shall have occurred.

then, and in any such event, the Administrative Agent shall at the request, or
may with the consent, of the Required Lenders, by notice to the Company,
(i) declare the obligation of each Lender to make Loans and of each Issuing Bank
to issue Letters of Credit hereunder to be terminated, whereupon the same shall
forthwith terminate and/or (ii) declare the Loans, all interest accrued and
unpaid thereon and all other amounts outstanding or accrued under this Agreement
to be forthwith due and payable, whereupon the Loans, all such accrued interest
and all such amounts shall become and be forthwith due and payable, without
presentment, demand, protest or further notice of any kind, all

 

65



--------------------------------------------------------------------------------

of which are hereby expressly waived by the Company. In the event of the
occurrence of an Event of Default under clause (g) of this Article VII, (A) the
obligation of each Lender to make Loans and of each Issuing Bank to issue
Letters of Credit hereunder shall automatically be terminated and (B) the Loans,
all interest accrued and unpaid thereon and all other amounts outstanding or
accrued under this Agreement shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Company.

SECTION 18.

The Administrative Agent

In order to expedite the transactions contemplated by this Agreement, JPMCB is
hereby appointed to act as Administrative Agent under the Loan Documents on
behalf of the Lenders and the Issuing Banks. Each of the Lenders, each assignee
of any Lender and each Issuing Bank hereby irrevocably authorizes the
Administrative Agent to take such actions on their behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms of the Loan
Documents, together with such actions and powers as are reasonably incidental
thereto. The Administrative Agent is hereby expressly authorized by the Lenders
and the Issuing Banks, without hereby limiting any implied authority, (a) to
receive on behalf of the Lenders and the Issuing Banks all payments of principal
of and interest on the Loans and all other amounts due to the Lenders or the
Issuing Banks hereunder, and promptly to distribute to each Lender or Issuing
Bank its proper share of each payment so received; (b) to give notice on behalf
of each of the Lenders to the Company of any Event of Default of which the
Administrative Agent has actual knowledge acquired in connection with its agency
hereunder; and (c) to distribute to each Lender copies of all notices, financial
statements and other materials delivered by the Company or any other Loan Party
pursuant to this Agreement or the other Loan Documents as received by the
Administrative Agent.

With respect to the Loans made by it hereunder, the Administrative Agent in its
individual capacity and not as Administrative Agent shall have the same rights
and powers as any other Lender and may exercise the same as though it were not
the Administrative Agent, and the Administrative Agent and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Company or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders or Issuing Banks.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed upon receipt
of notice in writing by the Required Lenders (or such other number or

 

66



--------------------------------------------------------------------------------

percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in the Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion, could expose the
Administrative Agent to liability or be contrary to any Loan Document or
applicable law, rule or regulation, and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and the Administrative Agent shall not be liable for the failure to disclose,
any information relating to the Company or any of its Subsidiaries or other
Affiliates thereof that is communicated to or obtained by the Person serving as
the Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in the Loan Documents) or in the absence of its own gross negligence or
willful misconduct, as determined by a court of competent jurisdiction by a
final and non-appealable judgment. The Administrative Agent shall not be deemed
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Company, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder or in connection herewith or therewith,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document or the occurrence of any
Default, (iv) the sufficiency, validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent by the proper Person (whether
or not such Person in fact meets the requirements set forth in the Loan
Documents for being the signatory or sender thereof). The Administrative Agent
also may rely, and shall not incur any liability for relying, upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person (whether or not such Person in fact meets the requirements set forth in
the Loan Documents for being the signatory or sender thereof), and may act upon
any such statement prior to receipt of written confirmation thereof. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform

 

67



--------------------------------------------------------------------------------

any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or related agreement
or any document furnished hereunder or thereunder.

Each Lender, by delivering its signature page to this Agreement, or delivering
its signature page to an Assignment and Assumption or any other Loan Document
pursuant to which it shall become a Lender hereunder, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Loan Document and
each other document required to be delivered to, or be approved by or
satisfactory to, the Administrative Agent or the Lenders on the Effective Date.

None of the Arrangers, the Syndication Agents, the Documentation Agents or the
Bookrunners shall have any duties or obligations under this Agreement or any
other Loan Document (except in its capacity, as applicable, as a Lender or as
Administrative Agent or an Issuing Bank), but all such Persons shall have the
benefit of the indemnities provided for hereunder.

 

68



--------------------------------------------------------------------------------

SECTION 19.

Miscellaneous

(a) Notices. (a) Except in the case of notices and other communications
expressly permitted to be given by telephone or electronic communication as
contemplated by paragraph (b) below, all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile, as follows:

(i) if to the Company, to 34 Maple Street, Milford, Massachusetts, 01757,
Attention of John Lynch (Fax No. (508) 482-2249);

(ii) if to the Administrative Agent or to JPMCB in its capacity as a Lender or
Issuing Bank, as follows: (A) if such notice relates to a Loan or Borrowing
denominated in US Dollars, or does not relate to any particular Loan, Borrowing
or Letter of Credit, to JPMorgan Chase Bank, N.A., 10 South Dearborn, Floor 7,
Chicago, IL 60603, Attention of Nanette Wilson (Fax No. (888) 292-9533,
Telephone No. (312) 385-7084), email: nanette.wilson@jpmorgan.com,
jpm.agency.servicing.4@jpmorgan.com; (B) if such notice relates to a Loan or
Borrowing denominated in Euro, to J.P. Morgan Europe Limited, 25 Bank Street,
Canary Wharf, London, E14 5JP, United Kingdom, Attention of Loan & Agency
Services (Fax No. 44 207 777 2360), email: loan_and_agency_london@jpmorgan.com;
with a copy to the address set forth in the preceding clause (A); and (C) if
such notice relates to a Letter of Credit, to JPMorgan Chase Bank, N.A., 10 S
Dearborn, L2, Chicago, IL 60603, Attention of Nanette Wilson (Fax No.
(888) 292-9533, Telephone No. (312) 385-7084),
email: jpm.agency.servicing.4@jpmorgan.com, with a copy to the address set forth
in the preceding clause (A); and

(iii) if to any other Lender or Issuing Bank, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (or, if not given during
normal business hours for the recipient, shall be deemed to have been given at
the opening of business on the next business day for the recipient); and notices
delivered through electronic communications to the extent provided in paragraph
(b) below shall be effective as provided in such paragraph.

(ii) Notices and other communications to the Lenders and Issuing Banks hereunder
may be delivered or furnished by electronic communications (including email and
Internet and intranet websites) pursuant to procedures approved in writing by
the Administrative Agent; provided that the foregoing shall not apply to notices
under Article II to any Lender or Issuing Bank if such Lender or Issuing Bank,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such

 

69



--------------------------------------------------------------------------------

Article by electronic communication. Any notices or other communications to the
Administrative Agent or the Company may be delivered or furnished by electronic
communications pursuant to procedures approved in writing by the recipient
thereof prior thereto; provided that approval of such procedures may be limited
or rescinded by any such Person by notice to each other applicable Person.

(iii) Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto.

(b) Waivers; Amendments. (i) No failure or delay by the Administrative Agent,
any Issuing Bank or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.

(ii) Except as provided in Sections 2.10 and 2.21, none of this Agreement, or
any other Loan Document or any provision hereof or thereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Company and the Required Lenders or by the Company and the
Administrative Agent with the consent of the Required Lenders or, in the case of
any other Loan Document, pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties that
are parties thereto, in each case with the consent of the Required Lenders;
provided that (1) any provision of this Agreement or any other Loan Document may
be amended by an agreement in writing entered into by the Company and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency so
long as, in each case, the Lenders shall have received at least five Business
Days’ prior written notice thereof and the Administrative Agent shall not have
received, within five Business Days of the date of such notice to the Lenders, a
written notice from the Required Lenders stating that the Required Lenders
object to such amendment and (2) no such agreement shall (i) increase any
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan, LC Disbursement or reimbursement obligation of
the Company with respect to any Letter of Credit (“Reimbursement Obligation”) or
reduce the rate of interest thereon (other than as a result of waiving the
applicability of any post-default increase in interest rates and other than as a
result of any change to any component definition of the term “Leverage Ratio”
herein), or reduce any fees payable hereunder, without the written consent of
each

 

70



--------------------------------------------------------------------------------

Lender adversely affected thereby, (iii) postpone the date of any scheduled
payment of the principal amount of any Loan, LC Disbursement or Reimbursement
Obligation, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, in each case, without the written consent of
each Lender adversely affected thereby, (iv) change Section 2.18(b) or (c) in a
manner that would alter the pro rata sharing of payments required thereby
without the written consent of each Lender adversely affected thereby, or alter
the manner in which payments or prepayments of principal, interest or other
amounts hereunder shall be applied as among Lenders or Types of Loans without
the written consent of each Lender adversely affected thereby, (v) change any of
the provisions of this Section or the percentage set forth in the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder, without the written consent of each Lender (or each Lender
of such Class, as the case may be) or (vi) change any provisions of any Loan
Document in a manner that by its terms adversely affects the rights in respect
of payments due to Lenders holding Loans of any Class differently than those of
Lenders holding Loans of any other Class without the written consent of Lenders
holding a majority in interest of the outstanding Loans and unused Commitments
of each adversely affected Class; provided further that (A) no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or any Issuing Bank hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent or such
Issuing Bank, as the case may be, and, without limiting the foregoing, any
amendment or other modification of Section 2.20 shall require the prior written
consent of the Administrative Agent and each Issuing Bank, and (B) any waiver,
amendment or modification of this Agreement that by its terms affects the rights
or duties under this Agreement of the Lenders of one Class (but not the Lenders
of any other Class) may be effected by an agreement or agreements in writing
entered into by the Company and requisite percentage in interest of the affected
Class of Lenders. Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement or any other Loan
Document shall be required of (x) any Defaulting Lender, except with respect to
any amendment, waiver or other modification referred to in clause (i), (ii) or
(iii) of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be affected by such amendment, waiver or other
modification.

(c) Expenses; Indemnity; Damage Waiver. (i) The Company shall pay (i) all
reasonable out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement or the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by each Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket expenses

 

71



--------------------------------------------------------------------------------

(including reasonable fees, charges and disbursements of any counsel) incurred
by the Administrative Agent, and, following and during the continuance of an
Event of Default, any Issuing Bank and/or any Lender, in connection with the
enforcement or protection of its rights in connection with any Loan Document,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(ii) The Company shall indemnify the Administrative Agent, each Arranger, each
Syndication Agent, each Documentation Agent, each Issuing Bank and each Lender
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, liabilities and reasonable out-of-pocket costs or expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) any transaction or proposed transaction
(whether or not consummated) in which any proceeds of any borrowing hereunder
are applied or proposed to be applied, directly or indirectly, by the Company or
any Subsidiary, (ii) any Loan or Letter of Credit or the use of the proceeds
therefrom (including any refusal by an Issuing Bank to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) the syndication of the credit facilities provided for herein and the
execution, delivery or performance by the Company and the Subsidiaries of the
Loan Documents, or any actions or omissions of the Company or any Subsidiary in
connection therewith, or (iv) any actual or overtly threatened claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether or not such claim, litigation, investigation or proceeding is brought by
the Company or any other Loan Party or their respective equity holders,
Affiliates, creditors or any other third Person and whether based on contract,
tort or any other theory and regardless of whether any Indemnitee is a party
thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, liabilities, costs or expenses are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(iii) To the extent that the Company fails to pay any amount required to be paid
by it to the Administrative Agent or any Issuing Bank or any of their Related
Parties under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent or such Issuing Bank, or such Related Party,
as the case may be, such Lender’s pro rata share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed loss, liability, cost or expense,
as the case may be, was incurred by or asserted against the Administrative Agent
or such Issuing Bank (or such Related Party) in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum (without duplication) of the total Exposures and unused
Commitments at the time.

 

72



--------------------------------------------------------------------------------

(iv) To the extent permitted by applicable law, the Company shall not assert,
and the Company hereby waives, any claim against any Indemnitee, on any theory
of liability, (i) for any damages arising from the use by others of information
or other materials obtained through telecommunications, electronic or other
information transmission systems (including the Internet), or (ii) for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.

(v) All amounts due under this Section shall be payable within 15 Business Days
after receipt by the Company of a reasonably detailed invoice therefor.

(d) Successors and Assigns. (i) The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of an Issuing
Bank that issues any Letter of Credit), except that the Company may not assign
or otherwise transfer any of its rights or obligations hereunder without the
prior written consent of each Lender (and any attempted assignment or transfer
by the Company without such consent shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby and, to the extent expressly contemplated hereby, Participants
(to the extent provided in paragraph (e) of this Section), the Arrangers, the
Syndication Agents, the Documentation Agents, the Bookrunners and the Related
Parties of the Administrative Agent, the Arrangers, the Syndication Agents, the
Documentation Agents, the Bookrunners, the Issuing Banks and the Lenders
(including any Affiliate of the Issuing Bank that issues any Letter of Credit))
any legal or equitable right, remedy or claim under or by reason of this
Agreement.

(ii) Any Lender may assign to one or more assignees all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitments and the Loans or other amounts at the time owing to it) other than
to a Defaulting Lender, to any natural person or to the Company or any of its
Affiliates; provided that (i) except in the case of an assignment to a Lender,
the Administrative Agent (and in the case of an assignment of all or a portion
of a Revolving Commitment or any Lender’s obligations in respect of its LC
Exposure, each Issuing Bank and Swingline Lender) and, except (A) in the case of
an assignment to a Lender, an Affiliate of a Lender or a Related Fund of any
Lender or (B) if an Event of Default shall have occurred and be continuing, the
Company, must give their prior written consent to such assignment (provided,
that (x) no such consent shall be unreasonably withheld or delayed and (y) the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within ten Business
Days after having received notice thereof), (ii) unless an event of default has
occurred and is continuing, except in the case of an assignment to a Lender, an
Affiliate of a Lender or a Related Fund of any Lender or an assignment of the
entire remaining amount of the assigning Lender’s Commitments and outstanding
Loans, the amount of the Commitments and outstanding Loans of the assigning
Lender subject to each such

 

73



--------------------------------------------------------------------------------

assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $10,000,000 unless each of the Company and the Administrative Agent
otherwise consent, (iii) the parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500, and (iv) the assignee, if it shall
not be a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire in which the assignee designates one or more credit contacts to
whom all syndicate-level information (which may contain MNPI) will be made
available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable law, including Federal, State and foreign
securities laws. Subject to acceptance and recording thereof pursuant to
paragraph (d) of this Section, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). At the time of any assignment,
the assignee shall provide to the Company the documentation described in
Section 2.17(f). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (e) of this Section.

(iii) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Company, shall maintain at one of its offices in The City of New York a
copy of each Assignment and Assumption delivered to it and records of the names
and addresses of the Lenders, and the Commitment of, and principal amount (and
stated interest) of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Company, the Administrative Agent, the
Issuing Banks and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company and, as to entries relating to it, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(iv) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

74



--------------------------------------------------------------------------------

(v) Any Lender may, without the consent of the Company, the Administrative Agent
or any Issuing Bank, sell participations to one or more banks or other entities
other than a Defaulting Lender (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Company, the Administrative Agent, each Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that (A) such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement and (B) such Participant shall be bound by the
provisions of Section 9.12 as if such Participant were a Lender; provided that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in clause (i), (ii), (iii) or (vi) of the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (f) of this
Section, the Company agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.08 to the same extent as if it were
a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. Each Lender that sells a participation shall,
acting solely for this purpose as a non-fiduciary agent of the Company, maintain
a register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register to any Person (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

(vi) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Company’s prior
written consent. A Participant shall not be entitled to the benefits of
Section 2.17 unless the Company is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Company, to
comply with Section 2.17(e) as though it were a Lender. A Participant shall
receive all information delivered under or in connection with this Agreement
directly from the Lender from which it shall have purchased its participation,
and the Company shall not have any obligation to furnish any such information
directly to any Participant.

 

75



--------------------------------------------------------------------------------

(vii) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or, in the case of a Lender that is an investment fund, to the
trustee under the indenture to which such fund is a party, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(e) Survival. All covenants, agreements, representations and warranties made by
the Loan Parties herein or in any other Loan Document or in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto or thereto and shall survive the execution and delivery of
this Agreement and any other Loan Document and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by any
such other party or on its behalf and notwithstanding that the Administrative
Agent, any Issuing Bank or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement or any other Loan Document is outstanding and
unpaid or any Letter of Credit is outstanding and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.15, 2.16, 2.17,
9.03 and 9.12 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Letters of Credit
and the Commitments or the termination of this Agreement or any other Loan
Document or any provision hereof or thereof. Provided, however, that the
provisions of Section 9.12 shall expire two years after the later of (i) the
repayment of the Loans and the expiration or termination of the Letters of
Credit and the Commitments and (ii) the termination of this Agreement.

(f) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof,
including the commitments of the Lenders and, if applicable, their Affiliates
under any commitment letter entered into in connection with the credit
facilities established hereunder and any commitment advices submitted in
connection therewith (but do not supersede any other provisions of any such
commitment letter or any fee letter entered into in connection with the credit
facilities established hereunder). Except as provided in Section 4.01, this
Agreement shall become effective when it shall have

 

76



--------------------------------------------------------------------------------

been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by facsimile or other electronic communication shall be
effective as delivery of a manually executed counterpart of this Agreement.

(g) Severability. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

(h) Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and Issuing Bank, and each Affiliate of any of the
foregoing, is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final and in whatever
currency denominated) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Company
against any of and all the obligations of the Company now or hereafter existing
under this Agreement held by such Lender or Issuing Bank, irrespective of
whether or not such Lender or Issuing Bank shall have made any demand under this
Agreement and although such obligations may be unmatured. The rights of each
Lender and Issuing Bank, and each Affiliate of any of the foregoing, under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, Issuing Bank or Affiliate may have.

(i) Governing Law; Jurisdiction; Consent to Service of Process. (i) This
Agreement shall be construed in accordance with and governed by the law of the
State of New York.

(ii) The Company hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court of the State of
New York sitting in the Borough of Manhattan in the City of New York and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to any Loan Document, or for recognition or enforcement of any
judgment, and each of the parties hereto hereby irrevocably and unconditionally
agrees that all claims in respect of any such action or proceeding may be heard
and determined in such New York State or, to the extent permitted by law, in
such Federal court. Each of the parties hereto agrees that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement or any other Loan Document shall affect any right that
the Administrative Agent, any Issuing Bank or any Lender may otherwise have to
bring any action or proceeding relating to this Agreement against the Company or
its properties in the courts of any jurisdiction.

 

77



--------------------------------------------------------------------------------

(iii) The Company hereby irrevocably and unconditionally waives, to the fullest
extent it may legally and effectively do so, any objection which it may now or
hereafter have to the laying of venue of any suit, action or proceeding arising
out of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

(iv) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

(j) WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

(k) Headings. Article and Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Agreement.

(l) Confidentiality. The Administrative Agent, each Issuing Bank and each Lender
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, members, partners, officers, employees and agents, including
accountants, legal counsel and other advisors, to Related Funds’ directors and
officers and to any direct or indirect contractual counterparty in swap
agreements (it being understood that each Person to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority (including (i) any self-regulatory authority, such as the
National Association of Insurance Commissioners and (ii) in connection with a
pledge or assignment permitted under Section 9.04(g)), (c) to the extent
required by applicable

 

78



--------------------------------------------------------------------------------

laws or regulations or by any subpoena or similar legal process, (d) to any
other party to this Agreement, (e) to the extent required or advisable in the
judgment of counsel in connection with any suit, action or proceeding relating
to the enforcement of rights of the Administrative Agent or the Lenders against
the Company under this Agreement or any other Loan Document, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, (g) with
the consent of the Company or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section of which
the Administrative Agent or such Lender is aware or (ii) becomes available to
the Administrative Agent, any Issuing Bank or any Lender on a nonconfidential
basis from a source other than the Company other than as a result of a breach of
this Section of which the Administrative Agent or such Lender is aware. For the
purposes of this Section, “Information” means all information received from the
Company relating to the Company or its business, other than (A) any such
information that is available to the Administrative Agent, any Issuing Bank or
any Lender on a nonconfidential basis prior to disclosure by the Company other
than as a result of a breach of this Section of which the Administrative Agent
or such Lender is aware and (B) information pertaining to this Agreement
routinely provided by arrangers of credit facilities to data service providers,
including league table providers, that serve the lending industry. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

(m) Conversion of Currencies. (i) If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum owing hereunder in one currency into
another currency, each party hereto agrees, to the fullest extent that it may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures in the relevant jurisdiction the first
currency could be purchased with such other currency on the Business Day
immediately preceding the day on which final judgment is given.

(ii) The obligations of the Company in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Company agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the Applicable
Creditor against such loss. The obligations of the Company contained in this
Section 9.13 shall survive the termination of this Agreement and the payment of
all other amounts owing hereunder.

 

79



--------------------------------------------------------------------------------

(n) Release of Subsidiary Guarantors. Notwithstanding any contrary provision
herein or in any other Loan Document, if the Company shall request the release
under the Subsidiary Guarantee Agreement of any Subsidiary to be sold or
otherwise disposed of (including through the sale or disposition of any
Subsidiary owning any such Subsidiary) to a Person other than the Company or a
Subsidiary in a transaction permitted under the terms of this Agreement and
shall deliver to the Administrative Agent a certificate to the effect that such
sale or other disposition will comply with the terms of this Agreement, the
Administrative Agent, if satisfied that the applicable certificate is correct,
shall, without the consent of any Lender, execute and deliver all such
instruments, releases or other agreements, and take all such further actions, as
shall be necessary to effectuate the release of such Subsidiary at the time of
or at any time after the completion of such sale or other disposition.

(o) USA PATRIOT Act. Each Lender hereby notifies the Company that pursuant to
the requirements of the USA PATRIOT Act, it is required to obtain, verify and
record information that identifies the Company, which information includes the
name and address of the Company and other information that will allow such
Lender to identify the Company in accordance with the USA PATRIOT Act.

(p) No Fiduciary Relationship. The Company agrees that in connection with all
aspects of the transactions contemplated hereby and any communications in
connection therewith, the Company and its Affiliates, on the one hand, and the
Administrative Agent, the Lenders, the Issuing Banks and their Affiliates, on
the other hand, will have a business relationship that does not create, by
implication or otherwise, any fiduciary duty on the part of the Administrative
Agent, the Lenders, the Issuing Banks or their Affiliates, and no such duty will
be deemed to have arisen in connection with any such transactions or
communications.

(q) Non-Public Information. (i) Each Lender acknowledges that all information,
including requests for waivers and amendments, furnished by the Company or the
Administrative Agent pursuant to or in connection with, or in the course of
administering, this Agreement will be syndicate-level information, which may
contain MNPI. Each Lender represents to the Company and the Administrative Agent
that (i) it has developed compliance procedures regarding the use of MNPI and
that it will handle MNPI in accordance with such procedures and applicable law,
including Federal, state and foreign securities laws, and (ii) it has identified
in its Administrative Questionnaire a credit contact who may receive information
that may contain MNPI in accordance with its compliance procedures and
applicable law, including Federal, state and foreign securities laws.

(ii) The Company and each Lender acknowledges that, if information furnished by
the Company pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through IntraLinks/IntraAgency, SyndTrak
or another website or other information platform (the “Platform”), (i) the
Administrative Agent shall post any information that the Company has indicated
as containing MNPI solely on that portion of the Platform as is designated for
Private Side Lender Representatives and (ii) if the Company has not indicated
whether any information

 

80



--------------------------------------------------------------------------------

furnished by it pursuant to or in connection with this Agreement contains MNPI,
the Administrative Agent shall post such information solely on that portion of
the Platform as is designated for Private Side Lender Representatives. The
Company agrees to clearly designate all information provided to the
Administrative Agent by or on behalf of the Company that is suitable to be made
available to Public Side Lender Representatives, and the Administrative Agent
shall be entitled to rely on any such designation by the Company without
liability or responsibility for the independent verification thereof.

[signatures follow]

 

81



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

WATERS CORPORATION,

by

 

Name: Title:

 

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, NA., individually and as Administrative Agent and as an
Issuing Bank and Swingline Lender, by

 

Name: Title:

 

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT



--------------------------------------------------------------------------------

LENDER: by:

 

Name: Title:   by:

 

* Name: Title:

 

 

* For Lenders requiring a second signature line.

 

SIGNATURE PAGE TO

WATERS CORPORATION

CREDIT AGREEMENT